Exhibit 10.1

Legacy Baytech Park

Lease Agreement

Basic Lease Information

 

Lease Date:    November 22, 2013 Landlord:    LEGACY PARTNERS I SAN JOSE, LLC,
   a Delaware limited liability company Landlord’s Address:    c/o Legacy
Partners Commercial, Inc.    4000 East Third Avenue, Suite 600    Foster City,
California 94404-4805 Tenant:    CONTINUUM ELECTRO-OPTICS, INC.,    a Delaware
corporation    and    GSI GROUP CORPORATION,    a Michigan corporation Tenant’s
Address:    Continuum Electro-Optics, Inc.    125 Middlesex Turnpike    Bedford,
Massachusetts 01730    Attention: CFO    With a copy concurrently to:    GSI
Group Corporation    125 Middlesex Turnpike    Bedford, Massachusetts 01730   
Attention: Frank Genetti    And    John A. Shetterly, Esq.    127 Magazine
Street    Cambridge, Massachusetts 02139-3955 Premises:    Approximately 51,711
rentable square feet as shown on Exhibit A Premises Address:    140 Baytech
Drive    San Jose, California 95134-2302    Building 140:   
Approximately 51,711 rentable square feet    Lot:    APN 015-030-93    Legacy
Baytech Park (“Park”):    Approximately 187,742 rentable square feet Term:   
Sixty (60) full calendar months (plus any partial calendar month at the
beginning of the Term) commencing on the earlier of (i) the date that Tenant
occupies all or any portion of the Premises for the purpose of doing business,
or (ii) the date that is two (2) weeks following the date the Tenant
Improvements are Substantially Complete (as each term is defined in Exhibit B)
(“Commencement Date”), and ending on the last day of the sixtieth (60th) full
calendar month following the Commencement Date (“Expiration Date”). The
Commencement Date is anticipated to be January 1, 2014, assuming the Lease is
fully executed by October 30, 2013.

 

Base Rent (¶3):

 

     

    

            Months             

  

    Monthly Base Rent        

        1 – 12    $51,193.89*       13 – 24    $53,779.44       25 – 36   
$56,364.99       37 – 48    $58,950.54       49 – 60    $61,536.09   

  

 

*  Tenant shall not be obligated to pay monthly Base Rent for the first three
(3) months of the Term so long as Tenant is not in monetary or other material
default under the Lease, as more particularly described in the immediately
following sentence. If, at any time, Tenant is in monetary or other material
default of any term, condition or provision of this Lease beyond applicable
notice and grace periods, to the fullest extent permitted by law, any express or
implicit waiver by Landlord of Tenant’s requirement to pay monthly Base Rent
during any period of time from and after the Lease Date shall be null and void
and Tenant shall immediately pay to Landlord the then unamortized remaining
balance of the monthly installments of Base Rent abated hereunder (such
amortized amounts [including interest thereon at the maximum rate permitted by
law] being calculated on a straight line basis over the entire Lease Term and
such balance being determined as of the date of Tenant’s default).

Advance Rent (¶3):    Sixty-Four Thousand Six Hundred Thirty-Eight and 75/100
Dollars ($64,638.75) Security Deposit (¶4):    Seventy-Four Thousand Nine
Hundred Eighty and 95/100 Dollars ($74,980.95) Tenant’s Share of Operating
Expenses (¶6.1):    100% of the Building Tenant’s Share of Tax Expenses (¶6.2):
   27.54% of the Park Tenant’s Share of Common Area Utility Costs   (¶7.2):   
27.54% of the Park Tenant’s Share of Utility Expenses (¶7.1):    100% of the
Building

 

- i -



--------------------------------------------------------------------------------

Permitted Uses (¶9):    Office, research and development and light
manufacturing, but only to the extent permitted by the City of San Jose,
California, and all agencies and governmental authorities having jurisdiction
thereof. Parking Spaces:    One hundred ninety-nine (199) non-exclusive and
non-designated spaces in the Park Broker (¶33):    Cornish & Cary Newmark Knight
Frank for Tenant    Cassidy Turley Northern California, Inc. for Landlord
Exhibits:    Exhibit A -    Premises, Building, Lot and/or Park    Exhibit B -
   Tenant Improvements    Exhibit C -    Rules and Regulations    Exhibit D -   
Intentionally omitted    Exhibit E -    Tenant’s Initial Hazardous Materials
Disclosure Certificate    Exhibit F -    Change of Commencement Date - Example
   Exhibit G -    Form of SNDA Rider:    Rider 1 -    Extension Option

 

- ii -



--------------------------------------------------------------------------------

Table of Contents

 

Section         Page  

1.

  

Premises

     1   

2.

  

Occupancy; Adjustment of Commencement Date

     1   

3.

  

Rent

     1   

4.

  

Security Deposit

     1   

5.

  

Condition of Premises; Tenant Improvements

     2   

6.

  

Additional Rent

     2   

7.

  

Utilities and Services

     4   

8.

  

Late Charges

     4   

9.

  

Use of Premises

     4   

10.

  

Alterations; and Surrender of Premises

     5   

11.

  

Repairs and Maintenance

     6   

12.

  

Insurance

     6   

13.

  

Limitation of Liability and Indemnity

     7   

14.

  

Assignment and Subleasing

     8   

15.

  

Subordination

     9   

16.

  

Right of Entry

     9   

17.

  

Estoppel Certificate

     10   

18.

  

Tenant’s Default

     10   

19.

  

Remedies for Tenant’s Default

     10   

20.

  

Holding Over

     11   

21.

  

Landlord’s Default

     11   

22.

  

Parking

     11   

23.

  

Transfer of Landlord’s Interest

     11   

24.

  

Waiver

     12   

25.

  

Casualty Damage

     12   

26.

  

Condemnation

     12   

27.

  

Environmental Matters/Hazardous Materials

     13   

28.

  

Financial Statements

     14   

29.

  

General Provisions

     14   

30.

  

Signs

     15   

31.

  

Mortgagee Protection

     16   

32.

  

Warranties of Tenant

     16   

33.

  

Brokerage Commission

     16   

34.

  

Quiet Enjoyment

     16   

35.

  

Energy Performance Disclosure Information

     17   

36.

  

Financing Contingency

     17   

 

- iii -



--------------------------------------------------------------------------------

Lease Agreement

The Basic Lease Information and this Lease are, and shall be construed as, a
single instrument.

 

1. Premises

Landlord leases the Premises to Tenant upon the terms and conditions contained
herein. Tenant shall have the right to use, on a non-exclusive basis, parking
areas and ancillary facilities located within the Common Areas of the Park,
subject to the terms of this Lease. For purposes of this Lease, (i) as of the
Lease Date, the rentable square footage area of each of the Premises, the
Building and the Park shall be deemed to be the number of rentable square feet
as set forth in the Basic Lease Information, (ii) the rentable square footage of
the Premises may include a proportionate share of certain areas used in common
by all occupants of the Building and/or the Park (for example corridors, common
restrooms, an electrical room or telephone room) and (iii) the number of
rentable square feet of any of the Building and the Park may subsequently change
after the Lease Date commensurate with any physical modifications to any of the
foregoing by Landlord, and Tenant’s Share shall accordingly change. The term
“Project” means and collectively refers to the Building, Common Areas, Lot and
Park.

 

2. Occupancy; Adjustment of Commencement Date

2.1 If Landlord, for any reason whatsoever, cannot deliver possession of the
Premises to Tenant on the Commencement Date in the condition specified in
Section 5 hereof, Landlord shall neither be subject to any liability nor shall
the validity of this Lease be affected; provided, the Term and the obligation to
pay Rent shall commence on the date possession is actually tendered to Tenant
and the Expiration Date shall be extended commensurately. If the commencement
date and/or the expiration date of this Lease is other than the Commencement
Date and Expiration Date specified in the Basic Lease Information, the parties
shall execute a written amendment to this Lease, substantially in the form of
Exhibit F hereto specifying the actual commencement date, expiration date and
the date on which Tenant is to commence paying Rent. Tenant shall execute and
return such amendment to Landlord within ten (10) business days after Tenant’s
receipt thereof. If Tenant fails to execute and return the amendment within such
10-day period, Tenant shall be deemed to have approved and confirmed the dates
set forth therein, provided that such deemed approval shall not relieve Tenant
of its obligation to execute and return the amendment (and such failure shall
constitute a default by Tenant hereunder). The word “Term” means the initial
term of this Lease and any valid extension(s) thereof. Notwithstanding anything
to the contrary set forth herein, in the event that Landlord is unable to
deliver the Premises to Tenant with the Tenant Improvements Substantially
Complete on or before March 7, 2014 (which date shall be extended for the period
of any Tenant Delays [as defined in the Tenant Work Letter] or any event of
Force Majeure (the “Outside Delivery Date”), which delays Substantial Completion
of the Tenant Improvements), Tenant shall receive one (1) day free of Base Rent
for each day beyond the Outside Delivery Date that Landlord fails to so deliver
the Premises to Tenant, to be applied to Base Rent due hereunder as and when
such obligation of Tenant commences. The rent abatement right afforded to Tenant
under this Section 2.1 shall be Tenant’s sole remedy for Landlord’s failure to
timely tender possession of the Premises.

2.2 If Landlord permits Tenant to occupy the Premises prior to the actual
Commencement Date, such occupancy shall be at Tenant’s sole risk and subject to
all the provisions of this Lease. Additionally, Landlord shall have the right to
impose additional reasonable conditions on Tenant’s early occupancy.

 

3. Rent

On the date that Tenant executes this Lease, Tenant shall deliver to Landlord
the original executed Lease, the Advance Rent (which shall be applied against
Rent payable for the first month(s) Tenant is required to pay Rent), the
Security Deposit, and all insurance certificates required to be delivered under
Section 12 and Exhibit B of this Lease. Tenant agrees to pay Landlord without
prior notice or demand, abatement, offset, deduction or claim, in advance at
Landlord’s Address, on the Commencement Date and thereafter on the first
(1st) day of each month throughout the Term (i) Base Rent and (ii) as Additional
Rent, Tenant’s Share of Operating Expenses, Tax Expenses, Common Area Utility
Costs, and Utility Expenses. The term “Rent” means the aggregate of all these
amounts. If Landlord permits Tenant to occupy the Premises without requiring
Tenant to pay rental payments for a period of time, the waiver of the
requirement to pay rental payments shall only apply to the waiver of Base Rent.
If any rental payment date (including the Commencement Date) falls on a day of
the month other than the first day of such month or if any rental payment is for
a period which is shorter than one (1) month, then the rental for any such
fractional month shall be a proportionate amount of a full calendar month’s
rental based on the proportion that the number of days in such fractional month
bears to the number of days in the calendar month during which the fractional
month occurs. All other payments or adjustments required to be made under the
terms of this Lease that require proration on a time basis shall be prorated in
the same manner. To the extent not already paid as part of the Advance Rent any
prorated Rent shall be paid on the Commencement Date, and any prorated Rent for
the final calendar month shall be paid on the first day of the calendar month in
which the date of expiration or termination occurs. If, at any time, Tenant is
in default of any term, condition or provision of this Lease, to the fullest
extent permitted by law, any express or implicit waiver by Landlord of Tenant’s
requirement to pay Base Rent during any period of time from and after the Lease
Date shall be null and void and Tenant shall immediately pay to Landlord all
Base Rent so expressly or implicitly waived by Landlord.

 

4. Security Deposit

Simultaneously with Tenant’s execution and delivery of this Lease, Tenant shall
deliver to Landlord, as a Security Deposit for the faithful performance by
Tenant of its obligations under this Lease, the amount specified in the Basic
Lease Information. If Tenant is in default hereunder (after the expiration of
applicable notice and cure periods), Landlord may, but without obligation to do
so, use all or any portion of the Security Deposit to cure the default or to
compensate Landlord for all damages sustained by Landlord in connection
therewith. Tenant shall, immediately on demand, pay to Landlord a sum equal to
the portion of the Security Deposit so applied or used to replenish the amount
of the Security Deposit held to increase such deposit to the amount initially
deposited with Landlord. At the expiration or earlier termination of this Lease,
within the time period(s) prescribed by California Civil Code Section 1950.7 (or
any successor law), Landlord shall return the Security Deposit to Tenant, less
such amounts as are reasonably necessary, as determined by Landlord, to remedy
Tenant’s default(s) hereunder or to otherwise restore the Premises to a clean
and safe condition, reasonable wear and tear excepted. If the cost to restore
the Premises exceeds the amount of the Security Deposit, Tenant shall promptly
deliver to Landlord any and all of such excess sums. Landlord shall not be
required to segregate the Security Deposit from other funds, and, unless
required by law, interest shall not be paid on the Security Deposit. Tenant
shall not have any use of, or right of offset against, the Security Deposit.
Tenant waives (i) California Civil Code Section 1950.7 and any and all other
laws, rules and regulations applicable to security deposits in the commercial
context (“Security Deposit Laws”); provided however, such waiver shall not
include a waiver of subsection (b) of California Civil Code Section 1950.7, and
(ii) any and all rights, duties and obligations either party may now or, in the
future, will have relating to or arising from the Security Deposit Laws.
Notwithstanding anything to the contrary herein, the security deposit may
additionally be retained and applied by Landlord (a) to offset Rent which is
unpaid either before or after termination of this Lease, and (b) against other
damages suffered by Landlord before or after termination of this Lease.

 

- 1 -



--------------------------------------------------------------------------------

5. Condition of Premises; Tenant Improvements

Tenant agrees (i) to accept the Premises on the Commencement Date (and by taking
possession of the Premises Tenant shall be deemed to have accepted the Premises)
as then being suitable for Tenant’s intended use and that the Building systems
and equipment are in good operating order, condition and repair in its then
existing “AS IS” condition, except as otherwise set forth in Exhibit B hereto
and (ii) that neither Landlord nor any of Landlord’s agents, representatives or
employees has made any representations as to the suitability, fitness or
condition of the Premises for the conduct of Tenant’s business or for any other
purpose, including without limitation, any storage incidental thereto. The
Tenant Improvements (defined in Exhibit B) shall be installed in accordance with
the terms and provisions of Exhibit B. Notwithstanding the foregoing, on the
Commencement Date, Landlord shall deliver the Premises with the existing
Building systems and equipment in good working condition and Tenant shall have a
review period of four (4) months from the Commencement Date for the HVAC sytems
and equipment and sixty (60) days from the Commencement Date for all other
Building systems and equipment (the “Review Period”) to confirm such condition.
In the event that Tenant notifies Landlord during the Review Period, in writing,
of any of the foregoing items that are not in good working condition, Landlord
shall use commercially reasonable efforts to cause such items to be promptly
repaired to the extent that any deficiencies to such systems are not caused by
the acts or omissions of Tenant or any of Tenant’s Representatives (as defined
below), or any Alterations performed by or on behalf of Tenant. If Tenant fails
to timely deliver to Landlord such written notice of Building systems or
equipment not in good working condition within the Review Period, Landlord shall
have no obligation to perform any such work thereafter, except as otherwise
expressly provided in the Lease. Tenant acknowledges and agrees that it desires
to take occupancy of a portion of the Premises prior to Landlord’s completion of
the Tenant Improvements described in Exhibit B attached hereto. Accordingly,
Tenant further acknowledges and agrees that the Tenant Improvements will be
installed and constructed by Landlord in the Premises during the period of
Tenant’s occupancy of the Premises; however the completion of such Tenant
Improvements therein shall not affect Tenant’s obligation to pay Rent and to
perform all of Tenant’s covenants and obligations under the Lease from and after
the Commencement Date. Tenant hereby expressly (a) agrees that Tenant shall have
no right or claim to any abatement, offset or other deduction of the amount of
Rent payable by Tenant for the Premises due to the installation and construction
of any of the Tenant Improvements, (b) grants Landlord access to any and all of
the Premises to perform the Tenant Improvements, (c) waives any rights or claims
Tenant may have at law or in equity with respect to any interference with
Tenant’s conduct of its operations in and about the Premises during the pendency
of the work associated with the Tenant Improvements, (d) agrees to use
commercially reasonable efforts to not interfere, and to not allow any of
Tenant’s Representatives to interfere, with Landlord and its contractors,
representatives and consultants in the performance of the work associated with
the completion of the Tenant Improvements, and (e) agrees that Tenant’s
employees, agents, contractors, consultants, workmen, mechanics, suppliers and
invitees shall fully cooperate, work in harmony and not, in any manner,
unreasonably interfere with Landlord or Landlord’s agents or representatives in
performing any of the aforementioned work and any additional work related
thereto, Landlord’s work in other areas of the Park.

 

6. Additional Rent

Landlord and Tenant intend that this Lease be a “triple net lease.” The costs
and expenses described in this Section 6 and all other sums, charges, costs and
expenses specified in this Lease other than Base Rent are to be paid by Tenant
to Landlord as additional rent (collectively, “Additional Rent”).

 

  6.1 Operating Expenses:

6.1.1 Definition of Operating Expenses: Tenant shall pay to Landlord Tenant’s
Share of all Operating Expenses as Additional Rent. The term “Operating
Expenses” means the total amounts paid or payable by Landlord in connection with
the ownership, management, maintenance, repair and operation of the Premises and
Project. The term “Common Areas” means (a) all areas and facilities within the
Park exclusive of the Premises and other portions of the Park leasable
exclusively to other tenants and (b) the areas within the Building which are not
leased exclusively to any tenant in the Building. The Common Areas include, but
are not limited to, interior lobbies, main electric room, telecommunications
closets, mezzanines, parking areas, access and perimeter roads, sidewalks, and
landscaped areas (and Tenant acknowledges and agrees that the size and shape of
the Common Areas may be altered in the event the parcel or subdivision map
referenced below in this Section 6.1.1 is recorded). Operating Expenses may
include, but are not limited to, Landlord’s cost of: (i) repairs to, and
maintenance of, the roof membrane, the non-structural portions of the roof and
the non-structural elements of the perimeter exterior walls of the Building;
(ii) maintaining the Common Areas of the Building and Park; (iii) annual
insurance premium(s) for any and all insurance Landlord elects to obtain,
including without limitation, “all risk” or “special purpose” coverage,
earthquake and flood for the Project, rental value insurance, and subject to
Section 25 below, any deductible; provided, however, in the event the Building
is damaged by an earthquake (an “Earthquake Event”), and Tenant’s Share of the
earthquake insurance deductible for an Earthquake Event exceeds $50,000 (with
any such excess deductible amount referred to herein as the “Excess Deductible
Share”), any such Excess Deductible Share shall be amortized over a period of
120 months with interest on such unamortized amount at 8% per annum and Tenant
shall pay during the Term the initial deductible amount (not to exceed $50,000)
for the applicable Earthquake Event and then, on a monthly basis, the amortized
portion of the Excess Deductible Share shall be paid in equal monthly
installments during the remaining period of the Lease Term;
(iv) (a) modifications and/or new improvements to any portion of the Project
occasioned by any rules, laws or regulations; (b) reasonably necessary
replacement improvements to any portion of the Project after the Commencement
Date; and (c) new improvements to the Project that are intended to reduce
operating costs (provided such costs shall be included in Operating Expenses
only to the extent of actual savings) or improve life/safety conditions or
Conservation Costs (as defined below), all of the foregoing as reasonably
determined by Landlord; provided, if such costs are of a capital nature, then
such costs or allocable portions thereof shall be amortized as reasonably
determined by Landlord, together with reasonable interest on the unamortized
balance; (v) the management and administration of the Project, including,
without limitation, a property management fee (Tenant’s Share of such management
fee (including administrative costs) not to exceed 3% of Base Rent), accounting,
auditing, billing, postage, salaries and benefits for employees, whether located
on the Project or off-site, payroll taxes and legal and accounting costs and all
fees, licenses and permits related to the ownership, operation and management of
the Project; (vi) preventative maintenance and repair contracts including, but
not limited to, contracts for elevator systems (if any), heating, ventilation
and air conditioning systems and lifts for disabled persons; (vii) security and
fire protection services for any portion of the Project, if and to the extent,
in Landlord’s sole discretion, such services are provided; (viii) the creation
and modification of any licenses, easements or other similar undertakings with
respect to the Project, including, without limitation, the cost of the creation,
management and operation of an owner’s association to manage and operate the
Park at any time and from time to time (the “Association”); (ix) supplies,
materials, equipment, rental equipment and other similar items used in the
operation and/or maintenance of the Project and any reasonable reserves
established for replacement or repair of any Common Area improvements or
equipment; (x) any and all levies, charges, fees and/or assessments payable to
the Association or any other applicable owner’s association or similar body;
(xi) subject to (iv) above, any barrier removal work or other required
improvements, alterations or work to any portion of the Project generally
required under the ADA (defined below) (the “ADA Work”); provided, if such ADA
Work is required under the ADA due to Tenant’s specific use of the Premises or
any Alteration (defined below) made to the Premises by or on behalf of Tenant,
then the cost of such ADA Work shall be borne solely by Tenant and shall not be
included as part of the Operating Expenses; (xii) the repairs and maintenance
items set forth in Section 11.2 below; and (xiii) costs for workers’
compensation insurance, wages, withholding taxes, personal property taxes, fees
for required licenses and permits, supplies, charges for management of the
Building and common areas, and the costs and expenses of complying with, or
participating in, conservation, recycling, sustainability, energy efficiency,
waste reduction or other programs or practices implemented or enacted from time
to time at the Building, including without limitation, in connection with any
LEED (Leadership in Energy and Environmental Design) rating or compliance system
or program, including that currently coordinated through the U.S. Green Building
Council or Energy Star rating and/or compliance system or program (collectively

 

- 2 -



--------------------------------------------------------------------------------

“Conservation Costs”) (provided Conservation Costs shall be included in
Operating Expenses only to the extent of actual savings). Landlord shall have
the right, from time to time, to equitably allocate and prorate some or all of
the Operating Expenses among different tenants and/or different buildings of the
Project and/or on a building by building basis and Tenant acknowledges and
agrees that Landlord shall have the right, in its sole and absolute discretion,
to record a parcel or subdivision map with respect to the Park or a portion of
the Park, the recordation of which may have the effect of increasing or
decreasing Tenant’s Share of Operating Expenses. In either of such events,
Tenant’s Share of Operating Expenses shall be commensurately revised to reflect
any such increases or decreases that may result therefrom.

6.1.2 Operating Expense Exclusions: The term “Operating Expenses” shall not
include: (i) costs (including permit, license, and inspection fees) incurred in
renovating, improving or decorating vacant space or space for other tenants
within the Project; (ii) costs incurred because Landlord or another tenant
actually violated the terms and conditions of any lease within the Project or
any disputes between Landlord and another tenant; (iii) legal and auditing fees
(other than those fees reasonably incurred in connection with the maintenance
and operation of any portion the Project), leasing commissions, advertising
expenses, and other costs incurred in connection with the original leasing of
the Project or future re-leasing of any portion of the Project;
(iv) depreciation of the Building or any other improvements situated within the
Project; (v) any items for which Landlord is actually reimbursed; (vi) costs of
repairs or other work necessitated by casualty (excluding any deductibles)
and/or costs of repair or other work necessitated by the exercise of the right
of eminent domain to the extent insurance proceeds or a condemnation award, as
applicable, is actually received by Landlord for such purposes; provided, such
costs of repairs or other work shall be paid by the parties in accordance with
the provisions of Sections 25 and 26, below; (vii) other than any interest
charges for capital improvements referred to in Section 6.1.1(iv) hereinabove,
any interest or payments on any financing for the Building or the Park, interest
and penalties incurred as a result of Landlord’s late payment of any invoice
(provided that Tenant pays Tenant’s Share of Operating Expenses and Tax Expenses
to Landlord when due as set forth herein), and any bad debt loss, rent loss or
reserves for same; (viii) costs associated with the investigation and/or
remediation of Hazardous Materials (hereafter defined) present in, on or about
any portion of the Project, unless such costs and expenses are the
responsibility of Tenant as provided in Section 27 hereof, in which event such
costs and expenses shall be paid solely by Tenant in accordance with Section 27
hereof; (ix) Landlord’s cost for the repairs and maintenance items set forth in
Section 11.3; (x) overhead and profit increment paid to Landlord or to
subsidiaries or affiliates of Landlord for goods and/or services in the Project
to the extent the same exceeds the costs of such by unaffiliated third parties
on a competitive basis; or any costs included in Operating Expenses representing
an amount paid to any entity related to Landlord which is in excess of the
amount which would have been paid in the absence of such relationship; (xi) any
payments under a ground lease or master lease; (xii) executive salaries or
salaries of service personnel to the extent that such personnel perform services
not in connection with the operation, repair, or maintenance of the Park;
(xiii) costs of correcting defects in the initial design or construction of the
Building or any other improvements to the Park; (xiv) costs directly
necessitated by or directly resulting from the gross negligence of Landlord, its
agents or employees; (xv) costs of special services provided to other tenants of
the Building but not to Tenant; and (xvi) except as otherwise provided in
Section 6.1.1 of this Lease, the cost of any capital improvements.

6.2 Tax Expenses: Tenant shall pay to Landlord Tenant’s Share of all Tax
Expenses applicable to the Project. Prior to delinquency, Tenant shall pay any
and all taxes and assessments levied upon Tenant’s Property (defined below in
Section 10) located or installed in or about the Premises by, or on behalf of
Tenant. To the extent any such taxes or assessments are not separately assessed
or billed to Tenant, then Tenant shall pay the amount thereof as invoiced by
Landlord. Tenant shall also reimburse and pay Landlord, as Additional Rent,
within thirty (30) days after demand therefor, one hundred percent (100%) of
(i) any increase in real property taxes attributable to any and all Alterations
(defined below in Section 10), Tenant Improvements, fixtures, equipment or other
improvements of any kind whatsoever placed in, on or about the Premises for the
benefit of, at the request of, or by Tenant, and (ii) taxes and assessments
levied or assessed upon or with respect to the possession, operation, use or
occupancy by Tenant of the Premises or any other portion of the Project. “Tax
Expenses” means, without limitation, any form of tax and assessment (general,
special, supplemental, ordinary or extraordinary), commercial rental tax,
payments under any improvement bond or bonds, license fees, license tax,
business license fee, rental tax, transaction tax or levy imposed by any
authority having the direct or indirect power of tax (including any
governmental, school, agricultural, lighting or other improvement district) as
against any legal or equitable interest of Landlord in the Premises, Project or
Park or any other tax, fee, or excise, however described, including, but not
limited to, any tax resulting from the recordation of any parcel or subdivision
map with respect to the Park and/or any tax imposed in substitution (partially
or totally) of any tax previously included within the definition of Tax
Expenses. “Tax Expenses” shall not include (a) any franchise, estate,
inheritance, transfer, net income, or excess profits tax imposed upon Landlord,
(b) any penalty or fee imposed solely as a result of Landlord’s failure to pay
Tax Expenses when due, and (c) any items included as Operating Expenses. In the
event that a parcel or subdivision map with respect to the Park or a portion of
the Park is recorded by Landlord, Tenant’s Share of Tax Expenses shall be
commensurately revised to reflect any increases or decreases that may result
from the impact of such parcel or subdivision map.

6.3 Payment of Expenses: Landlord shall reasonably estimate Tenant’s Share of
the Operating Expenses and Tax Expenses for the calendar year in which the Lease
commences. Commencing on the Commencement Date, one-twelfth (1/12th) of this
estimated amount shall be paid by Tenant to Landlord, as Additional Rent, and
thereafter on the first (1st) day of each month throughout the remaining months
of such calendar year. Thereafter, Landlord may reasonably estimate such
expenses for each calendar year during the Term of this Lease and Tenant shall
pay one-twelfth (1/12th) of such estimated amount as Additional Rent on the
first (1st) day of each month throughout the Term. Tenant’s obligation to pay
Tenant’s Share of Operating Expenses and Tax Expenses shall survive the
expiration or earlier termination of this Lease.

6.4 Annual Reconciliation: By June 30th of each calendar year, Landlord shall
furnish Tenant with an accounting (the “Statement”) of actual and accrued
Operating Expenses and Tax Expenses; provided, failure by Landlord to give such
Statement by such date shall not constitute a waiver by Landlord of its right to
collect any underpayment by Tenant at any time unless Landlord has failed to
deliver a Statement for more than two (2) years beyond the applicable due date.
Within thirty (30) days of Landlord’s delivery of such Statement, Tenant shall
pay to Landlord the amount of any underpayment. Landlord shall credit the amount
of any overpayment by Tenant toward the next estimated monthly installment(s)
falling due, or if the Term of the Lease has expired, refund the amount of
overpayment to Tenant as soon as possible thereafter. If the Term of the Lease
expires prior to the annual reconciliation of expenses Landlord shall have the
right to reasonably estimate Tenant’s Share of such expenses, and deduct any
underpayment from Tenant’s Security Deposit (subject to further reconciliation
upon determination of the actual expenses). Failure by Landlord to accurately
estimate Tenant’s Share of such expenses or to otherwise perform such
reconciliation shall not constitute a waiver of Landlord’s right to collect any
underpayment at any time during the Term or after the expiration or earlier
termination of this Lease.

6.5 Audit: After delivery to Landlord of at least thirty (30) days’ prior
written notice delivered no later than one hundred twenty (120) days after
receipt of a Statement, Tenant, at its sole cost and expense through any
accountant designated by it, shall have the right to examine and/or audit the
books and records evidencing such costs and expenses for the previous one
(1) calendar year, during Landlord’s reasonable business hours but not more
frequently than once during any calendar year. Any such accounting firm
designated by Tenant may not be compensated on a contingency fee basis. The
results of any such audit (and any negotiations between the parties related
thereto) shall be maintained strictly confidential by Tenant and its accounting
firm and shall not be disclosed, published or otherwise disseminated to any
other party other than to Landlord and its authorized agents. Landlord and
Tenant each shall use its best efforts to cooperate in such negotiations and to
promptly resolve any discrepancies between Landlord and Tenant in the accounting
of such costs and expenses. If Tenant fails to timely deliver written notice of
Tenant’s desire to audit a Statement pursuant to this Section 6.5 or Tenant
fails to commence and complete such audit within six (6) months after

 

- 3 -



--------------------------------------------------------------------------------

Landlord’s delivery of the Statement in question, then Tenant shall be deemed to
have approved of such Statement and such Statement shall be final and binding
upon Tenant. If through such audit it is determined that there is a discrepancy
of more than five percent (5%) in the amount of Operating Expense and Tax
Expense payments made by Tenant for such calendar year when compared to the
actual Operating Expenses and Tax Expenses for such year, then Landlord shall
reimburse Tenant for the reasonable accounting costs and expenses incurred by
Tenant in performing such audit, including Tenant’s outside auditors or
accountants (but excluding Tenant’s in-house personnel). However, if through
such audit it is determined that there is a discrepancy of five percent (5%) or
less, then Tenant shall reimburse Landlord for the reasonable accounting costs
and expenses associated with Landlord’s outside accounting firms or auditors
(but excluding Landlord’s in-house personnel) in connection with such audit.

 

7. Utilities and Services

Tenant shall pay the cost of all (i) water, sewer use, sewer discharge fees and
sewer connection fees, gas, electricity, telephone, telecommunications, cabling
and other utilities billed or metered separately to the Premises and (ii) refuse
pickup and janitorial service to the Premises.

7.1 Utility Expenses: Tenant shall pay to Landlord Tenant’s Share of any utility
fees, use charges, or similar services that are not billed or metered separately
to Tenant (collectively, “Utility Expenses”). If Landlord reasonably determines
that Tenant’s Share of Utility Expenses is not commensurate with Tenant’s use of
such services, Tenant shall pay to Landlord the amount which is attributable to
Tenant’s use of the utilities or similar services, as reasonably estimated and
determined by Landlord, based upon factors such as size of the Premises and
intensity of use of such utilities by Tenant such that Tenant shall pay the
portion of such charges reasonably consistent with Tenant’s use of such
utilities and similar services. Tenant shall also pay Tenant’s Share of any
assessments, charges and fees included within any tax bill for the Lot on which
the Premises are situated, including without limitation, entitlement fees,
allocation unit fees and sewer use fees. Notwithstanding anything to the
contrary in this Section 7, if Tenant disputes Landlord’s determination of
Tenant’s Share of Utility Expenses, Landlord shall, at Tenant’s sole cost and
expense, have the right, in its sole and absolute discretion, to perform all
work necessary to separately meter (with PG&E meters if such utility is gas or
electric) the utility usage of the Premises.

7.2 Common Area Utility Costs: Tenant shall pay to Landlord Tenant’s Share of
any Common Area utility fees, charges and expenses and costs for measurement
meters and devices (collectively, “Common Area Utility Costs”). Tenant shall pay
to Landlord one-twelfth (1/12th) of the estimated amount of Tenant’s Share of
the Common Area Utility Costs on the Commencement Date and thereafter on the
first (1st) day of each month throughout the Term. Any reconciliation thereof
shall be substantially in the same manner as set forth in Section 6.4 above.
Tenant acknowledges and agrees that Tenant’s Share of Common Area Utility Costs
may increase or decrease in the event of the recordation of a parcel or
subdivision map with respect to the Park or a portion of the Park.

7.3 Miscellaneous: Tenant acknowledges that the Premises may become subject to
the rationing of utility services or restrictions on utility use as required by
a public utility company, governmental agency or other similar entity having
jurisdiction thereof. Tenant agrees that its tenancy and occupancy hereunder
shall be subject to such rationing restrictions as may be imposed upon Landlord,
Tenant, the Premises, or other portions of the Project, and Tenant shall in no
event be excused or relieved from any covenant or obligation to be kept or
performed by Tenant by reason of any such rationing or restrictions.
Notwithstanding anything to the contrary contained herein, Tenant shall be
entitled to abate Base Rent due hereunder, to the extent that utility services
to the Premises are interrupted or suspended solely as a result of Landlord’s or
its authorized representatives’ gross negligence or willful misconduct, for a
period of five (5) or more consecutive business days, provided that Tenant is
prevented from using the Premises as a result thereof.

 

8. Late Charges

The sums and charges set forth in this Section 8 shall be “Additional Rent”.
Tenant acknowledges that late payment (the second (2nd) day of each month or any
time thereafter) of Rent and all other sums due hereunder, will cause Landlord
to incur costs not contemplated by this Lease. Such costs may include, without
limitation, processing and accounting charges, and late charges that may be
imposed on Landlord by the terms of any note secured by any encumbrance against
the Premises, and late charges and penalties due to the late payment of real
property taxes on the Premises. Therefore, if any installment of Rent or any
other sum payable by Tenant is not received by Landlord when due, Tenant shall
promptly pay to Landlord a late charge, as liquidated damages, in an amount
equal to five percent (5%) of such delinquent amount plus interest thereon at
ten percent (10%) per annum for every month or portion thereof that such sums
remain unpaid. Notwithstanding the foregoing, in the first instance each
calendar year wherein Tenant is late in making a payment to Landlord of Rent or
any other sums payable by Tenant hereunder, the foregoing late charge shall not
be assessed until three (3) days after Tenant is sent written notice (which
notice may be via electronic mail and does not have to be in conformance with
the requirements of Section 29.9 below) that such Rent or other amount is past
due. The parties agree that this late charge and the other charges referenced
above represent a fair and reasonable estimate of the costs that Landlord will
incur by reason of such late payment by Tenant, excluding attorneys’ fees and
costs. Acceptance of any late charge or other charges shall not constitute a
waiver by Landlord of Tenant’s default with respect to the delinquent amount,
nor prevent Landlord from exercising any of the other rights and remedies
available to Landlord for any other default of Tenant under this Lease.

 

9. Use of Premises

9.1 Compliance with Laws, Recorded Matters, and Rules and Regulations: The
Premises shall be used solely for the permitted uses specified in the Basic
Lease Information and for no other uses without Landlord’s prior written
consent. Landlord’s consent shall not be unreasonably withheld or delayed so
long as the proposed change in use (i) does not involve the use of Hazardous
Materials other than as expressly permitted under the provisions of Section 27
below, (ii) does not require any additional parking spaces, and (iii) is
compatible and consistent with the other uses then being made in the Project, as
reasonably determined by Landlord. The use of the Premises by Tenant and its
employees, representatives, agents, invitees, licensees, subtenants, customers
or contractors (collectively, “Tenant’s Representatives”) shall be subject to,
and at all times in compliance with, (a) any and all applicable laws, rules,
codes, ordinances, statutes, orders and regulations as same exist from time to
time throughout the Term (collectively, the “Laws”), including without
limitation, the requirements of the Americans with Disabilities Act, a federal
law codified at 42 U.S.C. 12101 et seq., including, but not limited to Title III
thereof, all regulations and guidelines related thereto and all requirements of
Title 24 of the State of California (collectively, the “ADA”), (b) any and all
instruments, licenses, restrictions, easements or similar instruments,
conveyances or encumbrances which are at any time required to be made by or
given by Landlord relating to the initial development of the Project and/or the
construction, from time to time, of any additional improvements in the Project,
including without limitation, any Tenant Improvements (collectively,
“Development Documents”), (c) any and all documents, easements, covenants,
conditions and restrictions, and similar instruments, together with any and all
amendments and supplements thereto made, from time to time, each of which has
been or hereafter is recorded in any official or public records with respect to
the Premises or any other portion of the Project (collectively, “Recorded
Matters”), and (d) any and all by laws, rules and regulations set forth in
Exhibit C hereto, any other reasonable rules and regulations now or hereafter
promulgated by Landlord, and any rules, restrictions and/or regulations imposed
by the Association or any other applicable owners association or similar entity
(collectively, “Rules and Regulations”). Landlord reserves to itself the right,
from time to time, (1) to grant, without the consent of Tenant, such easements,
rights and dedications that Landlord deems reasonably necessary, whether in
connection with the recordation of a parcel or subdivision map or otherwise;
(2) to cause the recordation of parcel or subdivision maps and/or restrictions,
so long as such easements, rights, dedications, maps and restrictions, as
applicable, do not materially and adversely interfere with Tenant’s operations
in the Premises; and (3) to create the Association.

 

- 4 -



--------------------------------------------------------------------------------

Tenant agrees to sign promptly any documents reasonably requested by Landlord to
effectuate any such easements, rights, dedications, maps or restrictions, to
acknowledge creation of the Association or as otherwise reasonably requested by
Landlord. Tenant agrees to, and does hereby, assume full and complete
responsibility (x) to ensure that the Premises, including without limitation,
the Tenant Improvements, are in compliance with all applicable Laws throughout
the Term and (y) for the payment of all costs, fees and expenses associated with
any modifications, improvements or other Alterations to the Premises and/or any
other portion of the Project occasioned by the enactment of, or changes to, any
Laws arising from Tenant’s particular use of the Premises or Alterations or
other improvements made to the Premises regardless of when such Laws became
effective. Tenant shall have no right to initiate, submit an application for, or
otherwise request, any land use approvals or entitlements with respect to the
Premises or any other portion of the Project. For purposes of Section 1938 of
the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that the Premises have not undergone inspection by a
Certified Access Specialist (CASp).

9.2 Prohibition on Use: Tenant shall not use the Premises or permit anything to
be done in or about the Premises nor keep or bring anything therein which will
increase the existing rate of or affect any policy of insurance upon the
Building or any of its contents, or cause a cancellation of any insurance
policy. No auctions may be conducted in, on or about any portion of the Premises
or the Project without Landlord’s prior written consent thereto. Tenant shall
not do or permit anything to be done in or about the Premises which will
obstruct or interfere with the rights of Landlord or other tenants or occupants
of any portion of the Project. The Premises shall not be used for any unlawful
purpose. Tenant shall not cause, maintain or permit any private or public
nuisance in, on or about any portion of the Premises or the Project, including,
but not limited to, any offensive odors, noises, fumes or vibrations. Tenant
shall not damage or deface or otherwise commit or suffer to be committed any
waste in, upon or about the Premises or any other portion of the Project. Tenant
shall not place or store, nor permit any other person or entity to place or
store, any property, equipment, materials, supplies or personal property outside
of the Premises. Tenant shall not permit any animals, including, but not limited
to, any household pets, to be brought or kept in or about the Premises. Tenant
shall neither install any radio or television antenna, satellite dish, microwave
or other device on the roof or exterior walls of the Building or any other
portion of the Project nor make any penetrations of or to the roof of the
Building except to the extent approved in advance by Landlord. Tenant shall not
interfere with radio, telecommunication, or television broadcasting or reception
from or in the Building or elsewhere. Tenant shall place no loads upon the
floors, walls, or ceilings in excess of the maximum designed load permitted by
the applicable Uniform Building Code or which may damage the Building or outside
areas within the Project.

 

10. Alterations; and Surrender of Premises

10.1 Alterations: Tenant shall neither install any signs, fixtures, or
improvements, nor make or permit any other alterations or additions
(individually, an “Alteration”, and collectively, “Alterations”) to the Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld so long as any such Alteration does not affect the
Building systems, structural integrity or structural components of the Premises
or Building. Notwithstanding the foregoing to the contrary, Tenant may, at its
sole cost and expense and without Landlord’s written consent, perform interior,
non-structural alterations or additions to the Premises provided such
alterations or additions do not affect the structural components of the Building
or Building systems and equipment or require any permit or roof penetrations and
the cost of which does not exceed $100,000 in the aggregate over a 12 month
period (the “Permitted Alterations”). Tenant shall first notify Landlord at
least ten (10) days prior to commencing any Permitted Alterations so that
Landlord may post a Notice of Non-Responsibility on the Premises. If any such
Alteration is expressly permitted by Landlord, Tenant shall deliver at least ten
(10) days prior written notice to Landlord, from the date Tenant commences
construction, sufficient to enable Landlord to post and record a Notice of
Non-Responsibility. Tenant shall obtain all permits or other governmental
approvals prior to commencing any work and deliver a copy of same to Landlord.
All Alterations shall be (i) at Tenant’s sole cost and expense in accordance
with plans and specifications which have been previously submitted to and
approved in writing by Landlord, and shall be installed by a licensed, insured
(and bonded, at Landlord’s option) contractor (reasonably approved by Landlord)
in compliance with all applicable Laws, Development Documents, Recorded Matters,
and Rules and Regulations and (ii) performed in a good and workmanlike manner
and so as not to obstruct access to any portion of the Project or any business
of Landlord or any other tenant. Landlord’s approval of any plans,
specifications or working drawings for Tenant’s Alterations shall neither create
nor impose any responsibility or liability on the part of Landlord for their
completeness, design sufficiency, or compliance with any Laws. As Additional
Rent, Tenant shall reimburse Landlord, within thirty (30) days after demand, for
actual and reasonable legal, engineering, architectural, planning and other
expenses incurred by Landlord in connection with Tenant’s Alterations, plus
Tenant shall pay to Landlord a fee equal to four percent (4%) of the total cost
of the Alterations. If Tenant makes any Alterations, Tenant shall carry
“Builder’s All Risk” insurance, in an amount reasonably approved by Landlord and
such other insurance as Landlord may require. All such Alterations shall be
insured by Tenant in accordance with Section 12 of this Lease immediately upon
completion. Tenant shall keep the Premises and the Lot on which the Premises are
situated free from any liens arising out of any work performed, materials
furnished or obligations incurred by or on behalf of Tenant. Tenant shall, prior
to commencing any Alterations, (a) cause its contractor(s) and/or major
subcontractor(s) to provide insurance as reasonably required by Landlord, and
(b) provide such assurances to Landlord, including without limitation, waivers
of lien, surety company performance bonds as Landlord shall require to assure
payment of the costs thereof to protect Landlord and the Project from and
against any mechanic’s, materialmen’s or other liens. For Alterations requiring
Landlord’s consent, Landlord shall advise Tenant at the time of granting consent
if Tenant shall be required to remove such Alterations at the expiration or
earlier termination of the Lease.

10.1.1 Wi-Fi Network: Without limiting the generality of the foregoing, in the
event Tenant desires to install wireless intranet, Internet and communications
network (“Wi-Fi Network”) in the Premises for the use by Tenant and its
employees, then the same shall be subject to the provisions of this
Section 10.1.1 (in addition to the other provisions of this Section 10). In the
event Landlord consents to Tenant’s installation of such Wi-Fi Network, Tenant
shall, in accordance with Section 10.2 below, remove the Wi-Fi Network from the
Premises prior to the termination of the Lease. Tenant shall use the Wi-Fi
Network so as not to cause any interference to other tenants in the Building or
to other tenants at the Park or with any other tenant’s communication equipment,
and not to damage the Building or Park or interfere with the normal operation of
the Building or Park and Tenant hereby agrees to indemnify, defend and hold
Landlord harmless from and against any and all claims, costs, damages, expenses
and liabilities (including attorneys’ fees) arising out of Tenant’s failure to
comply with the provisions of this Section 10.1.1, except to the extent same is
caused by the gross negligence or willful misconduct of Landlord and which is
not covered by the insurance carried by Tenant under this Lease (or which would
not be covered by the insurance required to be carried by Tenant under this
Lease). Should any interference occur, Tenant shall take all necessary steps as
soon as reasonably possible and no later than three (3) calendar days following
written notice to correct such interference. If such interference continues
after such three (3) day period, Tenant shall immediately cease operating such
Wi-Fi Network until such interference is corrected or remedied to Landlord’s
satisfaction. Tenant acknowledges that Landlord has granted and/or may grant
telecommunication rights to other tenants and occupants of the Building and to
telecommunication service providers and in no event shall Landlord be liable to
Tenant for any interference of the same with such Wi-Fi Network. Landlord makes
no representation that the Wi-Fi Network will be able to receive or transmit
communication signals without interference or disturbance. Tenant shall (i) be
solely responsible for any damage caused as a result of the Wi-Fi Network,
(ii) promptly pay any tax, license or permit fees charged pursuant to any laws
or regulations in connection with the installation, maintenance or use of the
Wi-Fi Network and comply with all precautions and safeguards recommended by all
governmental authorities, and (iii) pay for all necessary repairs, replacements
to or maintenance of the Wi-Fi Network. Should Landlord be required to retain
professionals to research any interference issues that may arise and to confirm
Tenant’s compliance with the terms of this Section 10.11, Landlord shall retain
such professionals at commercially reasonable rates, and Tenant shall reimburse
Landlord within thirty (30) days following submission to Tenant of an invoice
from Landlord, which costs shall not exceed $1,000 per year (except in the event
of a default by Tenant hereunder). This reimbursement obligation is independent
of any rights or remedies Landlord may have in the event of a breach of default
by Tenant under this Lease.

 

- 5 -



--------------------------------------------------------------------------------

10.2 Surrender of Premises: At the expiration of the Term or earlier termination
of this Lease, Tenant shall surrender the Premises to Landlord (a) in the same
condition and repair (damage by acts of God, casualty, and normal wear and tear
excepted) as received, but with all interior walls cleaned, any carpets cleaned,
all floors cleaned and waxed, all non-working light bulbs and ballasts replaced
and all roll-up doors and plumbing fixtures in the same condition and working
order as received, and (b) in accordance with Section 27 hereof. Normal wear and
tear shall not include any damage or deterioration that would have been
prevented by proper maintenance by Tenant. On or before the expiration or
earlier termination of this Lease, Tenant shall remove (i) all of Tenant’s
Property (defined below) and Tenant’s signage from the Premises and other
portions of the Project, (ii) any Alterations Landlord may, by notice to Tenant
given to Tenant concurrently with Landlord’s consent to such Alteration (or if
no consent was required, within ninety (90) days prior to the Expiration Date),
require Tenant, at Tenant’s expense, to remove, and Tenant shall repair any
damage caused by all of such removal activities. “Tenant’s Property” means all
equipment, trade fixtures, furnishings, all telephone, data, and other cabling
and wiring (including any cabling and wiring associated with the Wi-Fi Network,
if any) installed or caused to be installed by Tenant (including any cabling and
wiring, installed above the ceiling of the Premises or below the floor of the
Premises), inventories, goods and personal property of Tenant. Any of Tenant’s
Property not so removed by Tenant as required herein shall be deemed abandoned
and may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and disposition of such property; provided, however, Tenant
shall remain liable to Landlord for all costs incurred in storing and disposing
of such abandoned property of Tenant. Notwithstanding anything to the contrary
contained herein, Tenant shall prior to the expiration of this Lease, at
Tenant’s expense and in compliance with the National Electric Code and other
applicable Laws, remove all electronic, fiber, phone and data cabling and
related equipment that has been installed by or for the benefit of Tenant in or
around the Premises (collectively, the “Cabling”); provided, however, Tenant
shall not remove such Cabling if Tenant receives a written notice from Landlord
at least thirty (30) days prior to the expiration of the Lease authorizing such
Cabling to remain in place, in which event the Cabling shall be surrendered with
the Premises upon the expiration or earlier termination of this Lease. All
Alterations except those which Landlord requires Tenant to remove, shall remain
in the Premises as the property of Landlord. Tenant shall indemnify, defend and
hold the Indemnitees (hereafter defined) harmless from and against any and all
Claims (defined below) (x) arising from any delay by Tenant in so surrendering
the Premises including, without limitation, any Claims made against Landlord by
any succeeding tenant or prospective tenant founded on or resulting from such
delay and (y) suffered by Landlord due to lost opportunities to lease any
portion of the Premises to any such succeeding tenant or prospective tenant.

 

11. Repairs and Maintenance

11.1 Tenant’s Repairs and Maintenance Obligations: Except for those portions of
the Building to be maintained by Landlord, as provided in Sections 11.2 and 11.3
below, Tenant shall, at its sole cost and expense, keep and maintain all parts
of the Premises and such portions of the Building as are within the exclusive
control of Tenant in the same clean and safe condition and repair as received,
promptly making all necessary repairs and replacements, whether ordinary or
extraordinary, with materials and workmanship of the same character, kind and
quality as the original thereof, all of the foregoing in accordance with the
applicable provisions of Section 10 hereof, and to the reasonable satisfaction
of Landlord including, but not limited to, repairing any damage (and replacing
any property so damaged) caused by Tenant or any of Tenant’s Representatives and
restoring the Premises and other portions of the Project to the condition
existing prior to the occurrence of such damage. Without limiting any of the
foregoing, Tenant shall be solely responsible for promptly maintaining,
repairing and replacing (a) all mechanical systems, heating, ventilation and air
conditioning (“HVAC”) systems serving the Premises, (b) all plumbing work and
fixtures, (c) electrical wiring systems, fixtures and equipment serving the
Premises, (d) all interior lighting (including, without limitation, light bulbs
and/or ballasts) and exterior lighting exclusively serving the Premises or
adjacent to the Premises, (e) all glass, windows, window frames, window
casements, skylights, interior and exterior doors, door frames and door closers,
(f) all roll-up doors, ramps and dock equipment, including without limitation,
dock bumpers, dock plates, dock seals, dock levelers and dock lights, (g) all
tenant signage, (h) lifts for disabled persons serving the Premises,
(i) sprinkler systems, fire protection systems and security systems, except to
the extent maintained by Landlord, and (j) all partitions, fixtures, equipment,
interior painting, interior walls and floors, and floor coverings of the
Premises and every part thereof (including, without limitation, any demising
walls contiguous to any portion of the Premises). Notwithstanding the foregoing
terms of this Section 11.1, in the event that any HVAC system serving the
Premises (other than any supplemental HVAC unit located within and exclusively
serving the Premises) requires replacement (as reasonably determined by
Landlord), then Landlord shall be responsible for such replacement and the cost
thereof shall be amortized over the useful life of such item as reasonably
determined by Landlord using standard commercial real estate accounting
practices consistently applied and used by other institutional landlords of
buildings in the vicinity of the Building and Tenant shall reimburse Landlord on
a monthly basis during the Term for the amortized cost thereof, together with
reasonable interest on the unamortized balance.

11.2 Maintenance by Landlord: Subject to the provisions of Section 11.1, and
further subject to Tenant’s obligation under Section 6 to reimburse Landlord, in
the form of Additional Rent, for Tenant’s Share of the cost and expense of the
following described items, Landlord shall repair and maintain the following
items: fire protection services; the roof and roof coverings (provided that
Tenant installs no additional air conditioning or other equipment on the roof
that damages the roof coverings, in which event Tenant shall pay all costs
relating to the presence of such additional equipment); any rail spur and rail
crossing; exterior painting of the Building; the parking areas, pavement,
landscaping, sprinkler systems, sidewalks, driveways, curbs, and lighting
systems in the Common Areas; and the Common Areas. If Landlord elects to perform
any repair or restoration work required to be performed by Tenant, Tenant shall
reimburse Landlord upon demand for all costs and expenses incurred by Landlord
in connection therewith. Tenant shall promptly report, in writing, to Landlord
any defective condition known to it which Landlord is required to repair.

11.3 Landlord’s Repairs and Maintenance Obligations: Subject to the provisions
of Sections 11.1, 25 and 26, and except for repairs rendered necessary by any
Alterations or the intentional or negligent acts or omissions of Tenant or any
of Tenant’s Representatives (in which event(s), Tenant shall be responsible for
the cost of any such repairs or replacements), Landlord shall, at Landlord’s
sole cost and expense, (a) keep in good repair the structural portions of the
floors, foundations and exterior perimeter walls of the Building (exclusive of
glass and exterior doors), and (b) replace the structural portions of the roof
of the Building (excluding the roof membrane).

11.4 Tenant’s Failure to Perform Repairs and Maintenance Obligations: If Tenant
refuses or neglects to repair and maintain the Premises and the other areas
properly as required herein and to the reasonable satisfaction of Landlord and
within a reasonable period of time following written notice from Landlord,
(i) Landlord may, but without obligation to do so, at any time make such repairs
or maintenance without Landlord having any liability to Tenant for any loss or
damage that may accrue to Tenant’s Property or to Tenant’s business by reason
thereof, except to the extent any damage is caused by the willful misconduct or
gross negligence of Landlord or its authorized agents and representatives and
(ii) Tenant shall pay to Landlord, as Additional Rent, Landlord’s costs and
expenses incurred therefor. Tenant’s obligations under this Section 11 shall
survive the expiration of the Term or earlier termination thereof. Tenant hereby
waives any right to repair at the expense of Landlord under any applicable Laws
now or hereafter in effect.

 

12. Insurance

12.1 Types of Insurance: Tenant shall maintain in full force and effect at all
times during the Term, at Tenant’s sole cost and expense, for the protection of
Tenant and Landlord, as their interests may appear, policies of insurance issued
by carriers reasonably acceptable to Landlord and its lender which afford the
following coverages: (i) worker’s compensation and employer’s

 

- 6 -



--------------------------------------------------------------------------------

liability, as required by law; (ii) commercial general liability insurance
(occurrence form) providing coverage against any and all claims for bodily
injury and property damage occurring in, on or about the Premises arising out of
Tenant’s and Tenant’s Representatives’ use or occupancy of the Premises and such
insurance shall (a) include coverage for contractual liability, fire damage,
premises, personal injury, completed operations and products liability, and
(b) have a combined single limit of not less than One Million Dollars
($1,000,000) per occurrence with a Two Million Dollar ($2,000,000) aggregate
limit and excess/umbrella insurance in the amount of Five Million Dollars
($5,000,000) (if Tenant has other locations which it owns or leases, the policy
shall include an aggregate limit per location endorsement); (iii) comprehensive
automobile liability insurance with a combined single limit of at least
$1,000,000 per occurrence for claims arising out of any company owned
automobiles; (iv) “all risk” or “special purpose” property insurance, including
without limitation, sprinkler leakage, covering damage to or loss of any of
Tenant’s Property and the Tenant Improvements located in, on or about the
Premises, and in addition, coverage for business interruption of Tenant,
together with, if the property of any of Tenant’s invitees, vendors or customers
is to be kept in the Premises, warehouser’s legal liability or bailee customers
insurance (if applicable) for the full replacement cost of the property
belonging to such parties and located in the Premises. Such insurance shall be
written on a replacement cost basis (without deduction for depreciation) in an
amount equal to one hundred percent (100%) of the full replacement value of the
aggregate of the items referred to in this clause (iv); and (v) such other
insurance or higher limits of liability as is then customarily required for
similar types of buildings within the general vicinity of the Project or as may
be reasonably required by any of Landlord’s lenders.

12.2 Insurance Policies: Insurance required to be maintained by Tenant shall be
written by companies (i) licensed to do business in the State of California,
(ii) domiciled in the United States of America, and (iii) having a “General
Policyholders Rating” of at least A-:VIII (or such higher rating as may be
required by a lender having a lien on the Premises) as set forth in the most
current issue of “A.M. Best’s Rating Guides.” Any deductible amounts under any
of the insurance policies required hereunder shall not exceed Five Thousand
Dollars ($5,000), provided, so long as GSI Group Corporation is named as a
Tenant under this Lease and such entity has and maintains a tangible net worth
in excess of Fifty Million Dollars ($50,000,000.00), the insurance deductible
for insurance required under Section 12.1(iv) shall not exceed One Hundred
Thousand Dollars ($100,000.00) (provided, however, this deductible limitation
will not apply to Tenant’s wind and hurricane coverage limits). Tenant shall
deliver to Landlord (annually) financial and/or bank statements certified by an
authorized officer that GSI Group Corporation is in compliance with the
financial criteria set forth in the immediately preceding sentence. For purposes
of this paragraph, “tangible net worth” shall mean GSI Group Corporation’s book
net worth, exclusive of goodwill, determined from GSI Group Corporation’s
audited statement of the most recent fiscal year balance sheet. Tenant shall
deliver to Landlord certificates of insurance and true and complete copies of
any and all endorsements required herein for all insurance required to be
maintained by Tenant hereunder at the time of execution of this Lease by Tenant.
Tenant shall, at least ten (10) days prior to expiration of each policy, furnish
Landlord with certificates of renewal or “binders” thereof. Each policy shall
expressly provide that such policies shall not be cancelable or otherwise
subject to material modification except after thirty (30) days prior written
notice to the parties named as additional insureds as required in this Lease
(except for cancellation for nonpayment of premium, in which event cancellation
shall not take effect until at least ten (10) days’ notice has been given to
Landlord); provided, however, if Tenant’s insurer is unwilling to include such
notice in the policies, Tenant shall provide such notice in lieu of the insurer.
Tenant shall have the right to provide insurance coverage which it is obligated
to carry pursuant to the terms of this Lease under a blanket insurance policy,
provided such blanket policy expressly affords coverage for the Premises and
Landlord as required by this Lease.

12.3 Additional Insureds and Coverage: Each of Landlord, Landlord’s property
management company or agent, and Landlord’s lender(s) having a lien against the
Premises or any other portion of the Project shall be named as additional
insureds or loss payees (as applicable) under all of the policies required in
Section 12.1(ii) and, with respect to the Tenant Improvements, in
Section 12.1(iv) hereof. All such policies shall provide for severability of
interest. All insurance to be maintained by Tenant shall, except for workers’
compensation and employer’s liability insurance, be primary, without right of
contribution from insurance maintained by Landlord. Any umbrella/excess
liability policy (which shall be in “following form”) shall provide that if the
underlying aggregate is exhausted, the excess coverage will drop down as primary
insurance. The limits of insurance maintained by Tenant shall not limit Tenant’s
liability under this Lease. It is the parties’ intention that the insurance to
be procured and maintained by Tenant as required herein shall provide coverage
for any and all damage or injury arising from or related to Tenant’s operations
of its business and/or Tenant’s or Tenant’s Representatives’ use of the Premises
and any of the areas within the Project. Notwithstanding anything to the
contrary contained herein, to the extent Landlord’s cost of maintaining
insurance with respect to the Building and/or any other buildings within the
Project is increased as a result of Tenant’s acts, omissions, Alterations,
improvements, use or occupancy of the Premises, Tenant shall pay one hundred
percent (100%) of, and for, each such increase as Additional Rent.

12.4 Failure of Tenant to Purchase and Maintain Insurance: If Tenant fails to
obtain and maintain the insurance required herein throughout the Term, Landlord
may, but without obligation to do so, purchase the necessary insurance and pay
the premiums therefor. If Landlord so elects to purchase such insurance, Tenant
shall promptly pay to Landlord as Additional Rent, the amount so paid by
Landlord, upon Landlord’s demand therefor. In addition, Landlord may recover
from Tenant and Tenant agrees to pay, as Additional Rent, any and all Claims
which Landlord may incur due to Tenant’s failure to obtain and maintain such
insurance.

12.5 Waiver of Subrogation: Landlord and Tenant mutually waive their respective
rights of recovery against each other for any loss of, or damage to, either
parties’ property to the extent that such loss or damage is insured by an
insurance policy required to be in effect at the time of such loss or damage.
Each party shall obtain any special endorsements, if required by its insurer,
whereby the insurer waives its rights of subrogation against the other party.
This provision is intended to waive fully, and for the benefit of the parties
hereto, any rights and/or claims which might give rise to a right of subrogation
in favor of any insurance carrier.

 

13. Limitation of Liability and Indemnity

Except to the extent of Claims (defined below) resulting from the sole active
gross negligence or willful misconduct of Landlord or its authorized
representatives, Tenant agrees to protect, defend (with counsel reasonably
acceptable to Landlord) and hold Landlord and Landlord’s lenders, partners,
members, property management company (if other than Landlord), agents,
directors, officers, employees, representatives, contractors, successors and
assigns and each of their respective partners, members, directors, officers,
employees, representatives, agents, contractors, heirs, successors and assigns
(collectively, the “Indemnitees”) harmless and indemnify the Indemnitees from
and against all liabilities, damages, demands, penalties, costs, claims, losses,
judgments, charges and expenses (including reasonable attorneys’ fees, costs of
court and expenses necessary in the prosecution or defense of any litigation
including the enforcement of this provision) (collectively, “Claims”) arising
from or in any way related to, directly or indirectly, (i) Tenant’s or Tenant’s
Representatives’ use of the Premises and other portions of the Project, (ii) the
conduct of Tenant’s business, (iii) from any activity, work or thing done,
permitted or suffered by Tenant in or about the Premises, and/or (iv) Tenant’s
failure to perform any covenant or obligation of Tenant under this Lease. Tenant
agrees that the obligations of Tenant herein shall survive the expiration or
earlier termination of this Lease.

Except to the extent of Claims resulting from the gross negligence or willful
misconduct of Landlord or its authorized representatives, to the fullest extent
permitted by law, Tenant agrees that neither Landlord nor any of the Indemnitees
shall at any time or to any extent whatsoever be liable, responsible or in any
way accountable for any loss, liability, injury, death or damage to persons or
property which at any time may be suffered or sustained by Tenant or by any
person(s) whomsoever who may at any time be using, occupying or visiting the
Premises or any other portion of the Project, including, but not limited to, any
acts, errors or omissions of any other tenants or occupants of the Project.
Tenant shall not, in any event or circumstance, be permitted to offset or
otherwise credit against any payments of Rent required herein for matters for
which Landlord may be liable hereunder.

 

- 7 -



--------------------------------------------------------------------------------

14. Assignment and Subleasing

14.1 Prohibition: Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, hypothecate, encumber, grant any license or
concession, pledge or otherwise transfer this Lease or any interest herein,
permit any assignment or other transfer of this Lease by operation of law,
sublet the Premises or any part thereof, or permit the use of the Premises by
any persons other than Tenant and Tenant’s Representatives (collectively,
“Transfers” and any entity to whom any Transfer is made or sought to be made is
sometimes referred to as a “Transferee”). No consent to any Transfer shall
constitute a waiver of the provisions of this Section 14, and all subsequent
Transfers may be made only with the prior written consent of Landlord, which
consent shall not be unreasonably withheld, but which consent shall be subject
to the provisions of this Section 14. Notwithstanding anything to the contrary
contained in this Section 14.1, so long as Tenant delivers to Landlord (i) at
least ten (10) business days prior written notice of its intention to assign or
sublease the Premises to any Permitted Transferee together with the financial
information of both Tenant and the Transferee as necessary to evident the
conditions set forth below (provided, however, if Tenant is prevented from
disclosing such anticipated Transfer due to applicable law or the terms of a
confidentiality agreement to which Tenant is bound, then Tenant shall notify
Landlord of such Transfer as soon as permissible), which notice shall set forth
the name of the Permitted Transferee, (ii) a copy of the proposed agreement
pursuant to which such assignment or sublease shall be effectuated, and
(iii) such other information concerning the Permitted Transferee as Landlord may
reasonably require, including without limitation, information regarding any
change in the proposed use of any portion of the Premises and any financial
information with respect to such Permitted Transferee, and so long as (a) any
change in the proposed use of the subject portion of the Premises is in
conformance with the uses permitted to be made under this Lease and do not
involve the use or storage of any Hazardous Materials (other than nominal
amounts of ordinary household cleaners, office supplies and janitorial supplies
which are not regulated by any environmental laws and other than Hazardous
Materials previously approved by Landlord in writing pursuant to a Hazardous
Materials certificate delivered to Landlord), and (b) the Permitted Transferee
has a tangible net worth and net income, in the aggregate, computed in
accordance with standard commercial real estate accounting practices (but
excluding goodwill as an asset), which is equal to or greater than that of GSI
Group Corporation, a Michigan corporation, as of the effective date of any such
assignment or sublease and sufficient to meet the obligations of Tenant under
this Lease (as reasonably determined by Landlord), then Tenant may assign this
Lease or sublease any portion of the Premises (1) to any Related Entity, or
(2) in connection with any merger, consolidation or sale of substantially all of
the assets of Tenant, without having to obtain the prior written consent of
Landlord thereto (each such transfer shall be referred to herein as a “Permitted
Transfer” and each transferee pursuant to a Permitted Transfer shall be referred
to herein as a “Permitted Transferee” ). Any Permitted Transfer shall in no way
relieve Tenant of any liability Tenant may have under this Lease and such
assignee or sublessee shall be jointly and severally liable with Tenant
hereunder. For purposes of this Section 14.1, the term “Related Entity” shall
mean any entity controlled by, under control with, or in control of Tenant. The
term “control” as used in the immediately preceding sentence shall mean having
direct ownership of fifty percent (50%) or more of the ownership interests of an
entity and having the ability to direct the management and policies of such
entity. For purposes of this Section 14, the term “Tenant” shall mean and refer
to either of the two parties comprising Tenant under this Lease; provided,
however, in the event Continuum Electro-Optics, Inc. desires to enter into a
Permitted Transfer, the provisions of Section 14.1(b) shall be inapplicable so
long as GSI Group Corporation remains a Tenant under the Lease and such entity
maintains a tangible net worth sufficient to satisfy the provisions of
Section 14.1(b). Notwithstanding anything to the contrary contained herein, in
the event of a Permitted Transfer of Continuum Electro-Optics, Inc. to an entity
not affiliated with GSI Group Corporation, GSI Group Corporation shall be
released from its obligations under this Lease accruing from and after the date
of satisfaction of the last of the following conditions precedent: (X) GSI Group
Corporation makes a request to Landlord in writing to be released from
obligations under the Lease arising from and after the later of the effective
date of the Permitted Transfer or the date Landlord receives such written
request for release, (Y) the Transferee under such Permitted Transfer has a
tangible net worth and net income, in the aggregate, computed in accordance with
standard commercial real estate accounting practices (but excluding goodwill as
an asset), for the four (4) consecutive calendar quarters immediately preceding
the effective date of such Permitted Transfer (the “Lookback Period”) which is
equal to or better than that of GSI Group Corporation as of the date of this
Lease, as evidenced by the 10Q filed with the Securities and Exchange Commission
on November 5, 2013, and (Z) Landlord consents to the release of GSI Group
Corporation from further obligations under the Lease, which consent shall not be
unreasonably withheld, conditioned or delayed.

14.2 Request for Consent: If Tenant seeks to make a Transfer, Tenant shall
notify Landlord, in writing (“Tenant’s Notice”), and deliver to Landlord at
least fifteen (15) days prior to the proposed commencement date of the Transfer
(“Proposed Effective Date”) the following: (i) a description of the portion of
the Premises to be transferred (the “Subject Space”); (ii) all of the terms of
the proposed Transfer, including without limitation, the Proposed Effective
Date, the name and address of the proposed Transferee, and a copy of the
existing or proposed assignment, sublease or other agreement governing the
proposed Transfer; (iii) current financial statements of the proposed Transferee
certified by an officer, member, partner or owner thereof, and audited financial
statements for the previous three (3) most recent consecutive fiscal years; and
(iv) such other information as Landlord may then reasonably require. Within
twenty (20) days after Landlord’s receipt of the Tenant’s Notice (the “Landlord
Response Period”) Landlord shall notify Tenant, in writing, of its determination
with respect to such requested proposed Transfer and Landlord’s election as set
forth in Section 14.5. If Landlord does not elect to recapture pursuant to
Section 14.5 and Landlord does consent to the requested proposed Transfer,
Tenant may thereafter assign its interests in and to this Lease or sublease all
or a portion of the Premises to the same party and on the same terms as set
forth in the Tenant’s Notice. In the event Landlord fails to timely respond to a
Tenant’s Notice that is properly sent pursuant to Section 29.9 of the Lease and,
thereafter, Tenant delivers to Landlord a second written Tenant Notice in
accordance with the terms of this Section 14 (and Section 29.9 below) and
Landlord fails to respond to such second Tenant Notice within five (5) days
after receipt thereof, then Landlord shall be deemed to have approved the
proposed Transfer described in such Tenant Notice.

14.3 Criteria for Consent: Tenant agrees that, among other circumstances for
which Landlord could reasonably withhold consent to a proposed Transfer, it
shall be reasonable for Landlord to withhold its consent where (a) Tenant is in
default of its obligations under this Lease beyond applicable notice and cure
periods, (b) the use to be made of the Premises by the proposed Transferee is
prohibited, or differs from the uses permitted, under this Lease, (c) the
proposed Transferee or its business is subject to compliance with additional
requirements of the ADA beyond those requirements which are applicable to
Tenant, (d) the proposed Transferee does not intend to occupy the Premises,
(e) Landlord reasonably disapproves of the proposed Transferee’s business
operating ability or history, reputation or creditworthiness or the character of
the business to be conducted at the Premises, (f) the proposed Transferee is a
governmental agency or unit or an existing tenant in the Project, (g) the
proposed Transfer would cause Landlord to violate another agreement or
obligation to which Landlord is a party or otherwise subject, (h) either the
proposed Transferee, or any person or entity which directly or indirectly,
controls, is controlled by, or is under common control with, the proposed
Transferee: (1) is negotiating with Landlord to lease space in the Building at
such time or (2) has negotiated with Landlord during the twelve (12) month
period immediately preceding the Tenant’s Notice, or (i) the proposed Transferee
will use, store or handle Hazardous Materials (defined below) of a type, nature
or quantity not then being used by Tenant.

14.4 Effectiveness of Transfer and Continuing Obligations: Prior to the date on
which any permitted Transfer becomes effective, Tenant shall deliver to Landlord
(i) a counterpart of the fully executed Transfer document, (ii) an executed
Hazardous Materials Disclosure Certificate substantially in the form of Exhibit
E hereto (the “Transferee HazMat Certificate”), and (iii) Landlord’s standard
form of Consent to Assignment or Consent to Sublease, as applicable, executed by
Tenant and the Transferee in which each of Tenant and the Transferee confirms
its obligations under this Lease. Failure or refusal of a Transferee to execute
any such consent instrument shall not release or discharge the Transferee from
its obligation to do so or from any liability as provided herein. The voluntary,
involuntary or other surrender of this Lease by Tenant, or a mutual cancellation
by Landlord and Tenant, shall not work a merger, and any such surrender or
cancellation shall, at the option of Landlord, either terminate all or any
existing

 

- 8 -



--------------------------------------------------------------------------------

subleases or operate as an assignment to Landlord of any or all of such
subleases. Each permitted Transferee shall assume and be deemed to assume this
Lease and shall be and remain liable jointly and severally with Tenant for
payment of Rent and for the due performance of, and compliance with all the
terms, covenants, conditions and agreements herein contained on Tenant’s part to
be performed or complied with, for the Term of this Lease. No Transfer shall
affect the continuing primary liability of Tenant (which, following assignment,
shall be joint and several with the assignee) under this Lease whether occurring
before or after such Transfer, and Tenant shall not be released from performing
any of the terms, covenants and conditions of this Lease. An assignee of Tenant
shall become directly liable to Landlord for all obligations of Tenant
hereunder. The acceptance of any Rent by Landlord from any other person (whether
or not such person is an occupant of the Premises) shall not be deemed to be a
waiver by Landlord of any provision of this Lease or to be a consent to any
Transfer. For purposes hereof, if Tenant is a business entity, direct or
indirect transfer of fifty percent (50%) or more of the ownership interest of
the entity (whether in a single transaction or in the aggregate through more
than one transaction) shall be deemed a Transfer and shall be subject to this
Section 14. Any and all options, rights of refusal, improvement allowances and
other similar rights granted to Tenant in this Lease, if any, shall not be
assignable by Tenant unless expressly authorized in writing by Landlord. Any
transfer made without Landlord’s prior written consent, shall, at Landlord’s
option, be null, void and of no effect, and shall, at Landlord’s option,
constitute a material default by Tenant of this Lease. As Additional Rent,
Tenant shall promptly (1) pay to Landlord each time it requests a Transfer, a
fee in the amount of one thousand five hundred dollars ($1,500) and
(2) reimburse Landlord for actual legal and other expenses incurred by Landlord
in connection with any actual or proposed Transfer.

14.5 Recapture: If Tenant seeks to make a Transfer and delivers Tenant’s Notice,
then Landlord shall have the right, to be exercised by giving written notice to
Tenant, to recapture the Subject Space described in the Tenant’s Notice in the
event of a proposed assignment of this Lease or a sublease of 50% or more of the
rentable square footage of the Premises. If such recapture notice is given, it
shall serve to terminate this Lease with respect to the proposed Subject Space,
or, if the proposed Subject Space covers all the Premises, it shall serve to
terminate the entire Term of this Lease, in either case, as of the Proposed
Effective Date. If this Lease is terminated with respect to less than the entire
Premises, Rent shall be adjusted on the basis of the proportion of rentable
square feet retained by Tenant to the rentable square feet originally demised
and this Lease as so amended shall continue thereafter in full force and effect.

14.6 Transfer Premium: If Landlord consents to a Transfer, as a condition
thereto, Tenant shall pay to Landlord monthly, as Additional Rent, at the same
time as the monthly installments of Rent are payable hereunder, fifty percent
(50%) of any Transfer Premium. The term “Transfer Premium” shall mean all rent,
additional rent and other consideration payable by such Transferee which either
initially or over the term of the Transfer exceeds the Rent or pro rata portion
of the Rent, as the case may be, for the Subject Space after deducting the
reasonable expenses incurred by Tenant for (i) any reasonable changes,
alterations and improvements to the Premises in connection with the Transfer
(but only to the extent approved by Landlord), and (ii) any reasonable brokerage
commissions and attorneys’ fees in connection with the Transfer..

14.7 Waiver: Notwithstanding any Transfer, or any indulgences, waivers or
extensions of time granted by Landlord to any Transferee, or failure by Landlord
to take action against any Transferee, Tenant agrees that Landlord may, at its
option, proceed against Tenant without having taken action against or joined
such Transferee, except that Tenant shall have the benefit of any indulgences,
waivers and extensions of time granted to any such Transferee.

 

15. Subordination

To the fullest extent permitted by law, this Lease, the rights of Tenant under
this Lease and Tenant’s leasehold interest shall be subject and subordinate at
all times to: (i) all ground leases or underlying leases which may now exist or
hereafter be executed affecting the Building, the Lot, or any other portion of
the Project, and (ii) the lien of any mortgage or deed of trust which may now or
hereafter exist for which the Building, the Lot, ground leases or underlying
leases, any other portion of the Project or Landlord’s interest or estate
therein is specified as security; provided however, the subordination of this
Lease to any future ground or underlying leases of the Lot or to the lien of any
future mortgage or trust deed is conditioned upon the Holder executing and
delivering to Tenant a commercially reasonable subordination, non-disturbance
and attornment agreement. Notwithstanding the foregoing, Landlord or any such
ground lessor, mortgagee, or any beneficiary (any such ground lessor, mortgagee
or beneficiary referred to herein as a “Holder”) shall have the right to require
this Lease be superior to any such ground leases or underlying leases or any
such liens, mortgage or deed of trust. If any ground lease or underlying lease
terminates for any reason or any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall attorn to
and become the Tenant of the successor in interest to Landlord, provided such
successor in interest will not disturb Tenant’s use, occupancy or quiet
enjoyment of the Premises if Tenant is not in material default of this Lease.
The successor in interest to Landlord following foreclosure, sale or deed in
lieu thereof shall not be: (a) liable for any act or omission of any prior
lessor or with respect to events occurring prior to acquisition of ownership;
(b) subject to any offsets or defenses which Tenant might have against any prior
lessor; (c) bound by prepayment of more than one (1) month’s Rent; or (d) liable
to Tenant for any Security Deposit not actually received by such successor in
interest to the extent any portion of such Security Deposit has not already been
forfeited by, or refunded to, Tenant. Landlord shall be liable to Tenant for all
or any portion of the Security Deposit not forfeited by, or refunded to Tenant,
until and unless Landlord transfers such Security Deposit to the successor in
interest. Tenant covenants and agrees to execute (and acknowledge if required by
Landlord, any lender or ground lessor) and deliver, within ten (10) business
days of a written demand or request by Landlord and in the form reasonably
requested by Landlord and/or a Holder, any additional documents evidencing the
priority or subordination of this Lease with respect to any such ground leases
or underlying leases or the lien of any such mortgage or deed of trust.

Tenant hereby irrevocably authorizes Landlord to execute and deliver in the name
of Tenant any such documents if Tenant fails to do so, provided that such
authorization shall in no way relieve Tenant from the obligation of executing
such documents. Tenant waives the provisions of any current or future statute,
rule or law which may give or purport to give Tenant any right or election to
terminate or otherwise adversely affect this Lease and the obligations of the
Tenant hereunder in the event of any foreclosure proceeding or sale.

Tenant hereby acknowledges that as of the date of execution of this Lease, there
is a deed of trust encumbering Landlord’s interest in the Park in favor of
Redwood Capital Finance Company, LLC, a Delaware limited liability company (the
“Current Lender”). Tenant shall, concurrently with this Lease and, in the
future, within ten (10) business days following a written request made by
Landlord at any time, execute, notarize and deliver to Landlord a subordination,
non-disturbance and attornment agreement (i) in the form attached to this Lease
as Exhibit G and incorporated herein by this reference (the “SNDA”) or (ii) in
such other commercially reasonable form as may then be required by the Current
Lender or other current or future Holder. Landlord shall endeavor to cause the
Current Lender and any other current or future Holder to execute, notarize and
deliver to Tenant the SNDA or such other form of subordination, non-disturbance
and attornment agreement, as applicable, but Landlord shall not be in default
under this Lease and shall have no liability to Tenant whatsoever if Landlord is
unable to obtain and deliver to Tenant the SNDA or such other form of
subordination, non-disturbance and attornment agreement executed by the Current
Lender or other current or future Holder, as applicable. Should Tenant have any
requested changes to the SNDA attached to this Lease, Tenant covenants and
agrees to pay all fees, costs and expenses incurred by Landlord in connection
with the negotiation or issuance of the SNDA.

 

16. Right of Entry

Landlord and its agents shall have the right to enter the Premises at all
reasonable times, upon reasonable prior notice, for purposes of inspection,
exhibition, posting of notices, investigation, replacements, repair, maintenance
and alteration. It is further agreed that Landlord shall have the right to use
any and all means Landlord deems necessary to enter the Premises in an
emergency. Landlord

 

- 9 -



--------------------------------------------------------------------------------

shall have the right to place (i) “for rent” or “for lease” signs on the outside
of the Premises, the Building and in the Common Areas, and (ii) “for sale” signs
on the outside of the Building and in the Common Areas. Tenant hereby waives any
Claim from damages or for any injury or inconvenience to or interference with
Tenant’s business, or any other loss occasioned thereby except for any Claim for
any of the foregoing arising out of the sole active gross negligence or willful
misconduct of Landlord or its authorized representatives.

 

17. Estoppel Certificate

Tenant shall execute (and acknowledge if required by any lender or ground
lessor) and deliver to Landlord, within ten (10) days after Landlord provides
such to Tenant, a statement in writing certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification), the date to which the Rent and other charges are paid in advance,
if any, acknowledging that there are not, to Tenant’s knowledge, any uncured
defaults on the part of Landlord hereunder or specifying such defaults as are
claimed, and such other matters as Landlord may reasonably require. Any such
statement may be conclusively relied upon by Landlord and any prospective
purchaser or encumbrancer of the Building or other portions of the Project.
Tenant’s failure to deliver such statement within such time shall be conclusive
upon the Tenant that (a) this Lease is in full force and effect, without
modification except as may be represented by Landlord; (b) there are no uncured
defaults in Landlord’s performance; and (c) not more than one month’s Rent has
been paid in advance. In addition, if Tenant shall fail to deliver an estoppel
certificate within three (3) days after receipt of a second written notice, then
Tenant shall be liable to Landlord, and shall indemnify Landlord from and
against any loss, cost, damage or expense, incidental, consequential, or
otherwise, including attorneys’ fees, arising or accruing directly or
indirectly, from any failure of Tenant to execute or deliver to Landlord any
such estoppel certificate.

 

18. Tenant’s Default

The occurrence of any one or more of the following events shall, at Landlord’s
option, constitute a material default by Tenant of the provisions of this Lease:

18.1 The abandonment of the Premises by Tenant, as abandonment is statutorily
defined in California Civil Code Section 1951.3 or all similar or successor
laws;

18.2 The failure by Tenant to make any payment of Rent, Additional Rent or any
other payment or charge required hereunder on the date said payment is due where
such failure continues for three (3) business days after written notice thereof
from Landlord to Tenant; provided however, that any such notice shall be in lieu
of, and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law;

18.3 Except as otherwise provided in Section 19.4 hereof, the failure by Tenant
to observe, perform or comply with any of the conditions, covenants or
provisions of this Lease (except failure to make any payment of Rent and/or
Additional Rent and any other payment or charge required hereunder) and such
failure is not cured within (i) thirty (30) days of the date on which Landlord
delivers written notice of such failure to Tenant for all failures other than
with respect to (a) Hazardous Materials (defined in Section 27 hereof),
(b) Tenant making the repairs, maintenance and replacements required under the
provisions of Section 11.1 hereof, or (c) the timely delivery by Tenant of a
subordination, non-disturbance and attornment agreement (an “SNDA”), a
counterpart of a fully executed Transfer document and a consent thereto
(collectively, the “Transfer Documents”), an estoppel certificate and insurance
certificates, (ii) ten (10) days of the date on which Landlord delivers written
notice of such failure to Tenant for all failures in any way related to
Hazardous Materials or Tenant failing to timely make the repairs, maintenance or
replacements required by Section 11.1, and (iii) the time period, if any,
specified in the applicable sections of this Lease with respect to
subordination, assignment and sublease, estoppel certificates and insurance.
However, provided a Chronic Default has not occurred, Tenant shall not be in
default of its obligations hereunder if such failure (other than any failure of
Tenant to timely and properly make the repairs, maintenance, or replacements
required by Section 11.1, or timely deliver an SNDA, the Transfer Documents, an
estoppel certificate or insurance certificates, for which no additional cure
period shall be given to Tenant) cannot reasonably be cured within such thirty
(30) or ten (10) day period, as applicable, and Tenant promptly commences, and
thereafter diligently proceeds with same to completion, all actions necessary to
cure such failure as soon as is reasonably possible, but in no event shall the
completion of such cure be later than sixty (60) days after the date on which
Landlord delivers to Tenant written notice of such failure, unless Landlord,
acting reasonably and in good faith, otherwise expressly agrees in writing to a
longer period of time based upon the circumstances relating to such failure as
well as the nature of the failure and the nature of the actions necessary to
cure such failure. Any such written notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Sections 1161, et seq. and all similar or successor laws; or

18.4 The making of a general assignment by Tenant for the benefit of creditors,
the filing of a voluntary petition by Tenant or the filing of an involuntary
petition by any of Tenant’s creditors seeking the rehabilitation, liquidation,
or reorganization of Tenant under any law relating to bankruptcy, insolvency or
other relief of debtors and, in the case of an involuntary action, the failure
to remove or discharge the same within sixty (60) days of such filing, the
appointment of a receiver or other custodian to take possession of substantially
all of Tenant’s assets or this leasehold, Tenant’s insolvency or inability to
pay Tenant’s debts or failure generally to pay Tenant’s debts when due, any
court entering a decree or order directing the winding up or liquidation of
Tenant or of substantially all of Tenant’s assets, Tenant taking any action
toward the dissolution or winding up of Tenant’s affairs, the cessation or
suspension of Tenant’s use of the Premises, or the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets or this
leasehold.

 

19. Remedies for Tenant’s Default

19.1 Landlord’s Rights: In the event of Tenant’s material default under this
Lease, Landlord may terminate Tenant’s right to possess the Premises by any
lawful means. Following delivery of written notice by Landlord, this Lease shall
terminate on the date specified in such notice and Tenant shall immediately
surrender possession of the Premises to Landlord. In addition, whether or not
this Lease is terminated, Landlord shall have the right to immediately re-enter
the Premises, and if Landlord’s right of re-entry is exercised following
Tenant’s abandonment of the Premises, all of Tenant’s Property left on the
Premises or in the Project shall be deemed abandoned. If Landlord relets the
Premises or any portion thereof, Tenant shall immediately be liable to Landlord
for all costs Landlord incurs in reletting the Premises or any part thereof,
including, without limitation, broker’s commissions, expenses of cleaning,
redecorating, and further improving the Premises and other similar costs
(collectively, the “Reletting Costs”). All Reletting Costs shall be fully
chargeable to Tenant and shall not be prorated or otherwise amortized in
relation to any new lease for the Premises or any portion thereof. Reletting may
be for a period shorter or longer than the remaining term of this Lease. In no
event shall Tenant be entitled to any excess rent received by Landlord. No act
by Landlord other than giving written notice to Tenant shall terminate this
Lease or Tenant’s right to possess the Premises, including without limitation,
acts of maintenance, efforts to relet the Premises or the appointment of a
receiver on Landlord’s initiative to protect Landlord’s interest under this
Lease. At all times Landlord shall have the right to remedy any default of
Tenant, to maintain or improve the Premises, to cause a receiver to be appointed
to administer the Premises and any new or existing subleases and to add to the
Rent payable hereunder all of Landlord’s reasonable costs in so doing, with
interest at the maximum rate permitted by law from the date of such expenditure.

19.2 Damages Recoverable: If Tenant breaches this Lease and abandons the
Premises before the end of the Term, or if Landlord terminates Tenant’s right to
possession following Tenant’s breach or default under this Lease, then in either
such case, Landlord may recover from Tenant all damages suffered by Landlord as
a result of Tenant’s failure to perform its obligations hereunder,

 

- 10 -



--------------------------------------------------------------------------------

including without limitation, the unamortized cost of any Tenant Improvements
constructed by or on behalf of Tenant pursuant to Exhibit B hereto to the extent
Landlord has paid for such improvements, the unamortized portion of any broker’s
or leasing agent’s commission incurred with respect to the leasing of the
Premises to Tenant for the balance of the Term remaining after the date on which
Tenant is in default of its obligations hereunder, and all Reletting Costs, and
the worth at the time of the award (computed in accordance with paragraph (3) of
Subdivision (a) of Section 1951.2 of the California Civil Code) of the amount by
which the Rent then unpaid hereunder for the balance of the Lease Term exceeds
the amount of such loss of Rent for the same period which Tenant proves could be
reasonably avoided by Landlord and in such case, Landlord prior to the award,
may relet the Premises for the purpose of mitigating damages suffered by
Landlord because of Tenant’s failure to perform its obligations hereunder;
provided, however, that even if Tenant abandons the Premises following such
breach, this Lease shall nevertheless continue in full force and effect for as
long as Landlord does not terminate Tenant’s right of possession, and until such
termination, Landlord shall have the remedy described in Section 1951.4 of the
California Civil Code (Landlord may continue this Lease in effect after Tenant’s
breach and abandonment and recover Rent as it becomes due, if Tenant has the
right to sublet or assign, subject only to reasonable limitations) and may
enforce all its rights and remedies under this Lease, including the right to
recover the Rent from Tenant as it becomes due hereunder. The “worth at the time
of the award” within the meaning of Subparagraphs (a)(1) and (a)(2) of
Section 1951.2 of the California Civil Code shall be computed by allowing
interest at the rate of ten percent (10%) per annum. Tenant hereby waives for
itself and for all those claiming under Tenant its right to obtain redemption or
relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179 (or any successor or substitute statute), or under any other present or
future law, in the event judgment for possession enters against Tenant or
Landlord takes possession of the Premises following any default of Tenant
hereunder.

19.3 Audit Rights: In the event of Tenant’s material default of this Lease
beyond the applicable notice and cure period, Landlord or its designated agent
shall have the right to audit and/or inspect Tenant’s records, books, accounts
and other data relating to the Premises and this Lease. Landlord shall give
Tenant not less than five (5) days’ written notice of its intention to conduct
any such audit. Furthermore, in such event, Tenant, within five (5) days after
Landlord’s request therefor, shall deliver to Landlord the then current audited
financial statements of Tenant (including interim periods following the end of
the last fiscal year for which annual statements are available). If audited
financial statements have not been prepared, Tenant shall provide Landlord with
unaudited financial statements (certified by an authorized representative or
officer of Tenant) and such other information, the type and form of which are
reasonably acceptable to Landlord, which reflect the financial condition of
Tenant. The provisions of the immediately preceding sentence shall be applicable
to any provision of this Lease that requires Tenant to deliver audited financial
statements to Landlord.

19.4 Chronic Default: The term “Chronic Default” as used in this Lease shall
mean that Tenant has materially defaulted in the performance of any of its
obligations under this Lease more than three (3) times in any calendar year,
regardless of whether or not Tenant cures any such material default. A Chronic
Default is not curable by Tenant. Upon the occurrence of a Chronic Default and
at all times thereafter during the balance of the Term of this Lease, Landlord
shall no longer be obligated to provide Tenant written notice of default as set
forth in Section 18.3 hereof and Tenant shall no longer be entitled to any cure
period set forth in this Lease, including without limitation, those cure periods
set forth in Section 18.3. Following a Chronic Default, Landlord, in its sole
discretion, may elect to provide written notice of default to Tenant or grant
Tenant a period during which it may cure any such default, however, no such
delivery of written notice or grant of a cure period by Landlord shall in any
way obligate Landlord to provide Tenant any subsequent written notices of
default or cure periods.

19.5 Rights and Remedies Cumulative: The foregoing rights and remedies of
Landlord are not exclusive; they are cumulative in addition to any rights and
remedies now or hereafter existing at law, in equity, by statute or otherwise,
and to any remedies Landlord may have under bankruptcy laws or laws affecting
creditors’ rights generally. In addition to all of the remedies set forth above,
if Tenant materially defaults under this Lease, all options granted to Tenant
hereunder shall automatically terminate, unless otherwise expressly agreed to in
writing by Landlord.

 

20. Holding Over

If Tenant holds over after the expiration of the Term, with or without the
express or implied consent of Landlord, such tenancy shall be a tenancy at
sufferance only, and shall not constitute a renewal hereof or an extension for
any further term, and in such case Base Rent shall be payable at a monthly rate
equal to the greater of: (i) one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Term under this Lease or
(ii) the fair market rental rate for the Premises as of the commencement of such
holdover period. Such tenancy shall be subject to every other term and provision
contained herein. Landlord hereby expressly reserves the right to require Tenant
to surrender possession of the Premises to Landlord in the condition required
herein upon the expiration or earlier termination of this Lease. The provisions
of this Section 20 shall not be deemed to limit or constitute a waiver of any
other rights or remedies of Landlord provided herein or at law. If Tenant fails
to surrender the Premises upon the expiration or earlier termination of this
Lease and Landlord has notified Tenant that it must timely vacate the Premises
to accommodate a succeeding tenant, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from all Claims resulting from such failure, including but not
limited to, any Claims made by any succeeding tenant founded upon such failure
to surrender, and any lost profits to Landlord resulting therefrom.

 

21. Landlord’s Default

Landlord shall not be considered in default of this Lease unless Landlord fails
within a reasonable time to perform an obligation required to be performed by
Landlord hereunder. For purposes hereof, a reasonable time shall in no event be
less than thirty (30) days after receipt by Landlord of written notice
specifying the nature of the obligation Landlord has not performed; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days, after receipt of written notice, is reasonably necessary for
its performance, then Landlord shall not be in default of this Lease if
performance of such obligation is commenced within such thirty (30) day period
and thereafter diligently pursued to completion.

 

22. Parking

Tenant may use the number of non-designated and non-exclusive parking spaces
specified in the Basic Lease Information. Landlord shall exercise reasonable
efforts to ensure that such spaces are available to Tenant for its use, but
Landlord shall not be required to enforce Tenant’s right to use the same. Tenant
and Tenant’s Representatives shall not park or permit any parking of vehicles
overnight.

 

23. Transfer of Landlord’s Interest

Tenant acknowledges that Landlord has the right to transfer all or any portion
of its interest in the Premises, Building, Project and this Lease. Tenant
expressly agrees that in the event of any such transfer, Landlord shall
automatically be entirely released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of such transfer. Landlord shall
use commercially reasonable efforts to cause each such transferee to agree to
perform Landlord’s obligations hereunder arising or accruing after the date of
such transfer. A ground lease or similar long term lease by Landlord of the
entire Building or Lot, of which the Premises are a part, shall be deemed a sale
within the meaning of this Section 23. Tenant agrees to attorn to such new owner
provided such new owner does not disturb Tenant’s use, occupancy or quiet
enjoyment of the Premises so long as Tenant is not in material default of this
Lease.

 

- 11 -



--------------------------------------------------------------------------------

24. Waiver

No delay or omission in the exercise of any right or remedy of either party on
any default by the other party shall impair such a right or remedy or be
construed as a waiver. The subsequent acceptance of Rent by Landlord after
default by Tenant of this Lease shall not be deemed a waiver of such default,
other than a waiver of timely payment for the particular Rent payment involved,
and shall not prevent Landlord from maintaining an unlawful detainer or other
action based on such default. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly Rent and other sums due hereunder shall be deemed
to be other than on account of the earliest Rent or other sums due, nor shall
any endorsement or statement on any check or accompanying any check or payment
be deemed an accord and satisfaction; and Landlord may accept such payment
without prejudice to Landlord’s right to recover the balance of such Rent or
other sum or pursue any other remedy provided in this Lease. No failure, partial
exercise or delay on the part of the Landlord in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.

 

25. Casualty Damage

25.1 Casualty: If the Premises or any part [excluding any of Tenant’s Property,
any Wi-Fi Network, any Tenant Improvements and any Alterations installed by or
for the benefit of Tenant (collectively, “Tenant’s FF&E”)] shall be damaged or
destroyed by fire or other casualty, Tenant shall give immediate written notice
thereof to Landlord. Within sixty (60) days after receipt by Landlord of such
notice, Landlord shall notify Tenant, in writing, of the following time period
within which the necessary repairs can reasonably be made, as estimated by
Landlord: (a) within one hundred eighty (180) days, or (b) in more than one
hundred eighty (180) days, from the date of such notice.

25.1.1 Minor Insured Damage: If the Premises (other than Tenant’s FF&E) are
damaged only to such extent that repairs, rebuilding and/or restoration can be
reasonably completed within one hundred eighty (180) days, this Lease shall not
terminate and, provided that insurance proceeds are available and paid to
Landlord to fully repair the damage and/or Tenant otherwise voluntarily
contributes any shortfall thereof, Landlord shall repair the Premises to
substantially the same condition that existed prior to the occurrence of such
casualty, except Landlord shall not be required to rebuild, repair, or replace
any of Tenant’s FF&E. The Rent payable hereunder shall be abated proportionately
from the date and to the extent Tenant vacates the affected portions of the
Premises until any and all repairs required herein to be made by Landlord are
substantially completed, but such abatement shall (i) only be to the extent of
the portion of the Premises which is actually rendered unusable and unfit for
occupancy, (ii) only during the time Tenant is not actually using same, and
(iii) Landlord receives rental abatement insurance proceeds therefor.

25.1.2 Major Insured Damage: If the Premises (other than Tenant’s FF&E) are
damaged to such extent that repairs, rebuilding and/or restoration cannot be
reasonably completed, as reasonably determined by Landlord, within one hundred
eighty (180) days, then either Landlord or Tenant may terminate this Lease by
giving written notice within twenty (20) days after notice from Landlord
regarding the time period of repair. If either party notifies the other of its
intention to so terminate this Lease, then this Lease shall terminate and the
Rent shall be abated from the date of the occurrence of such damage, provided
Tenant diligently proceeds to and expeditiously vacates the Premises (but, in
all events Tenant must vacate and surrender the Premises to Landlord by no later
than ten (10) business days thereafter or there shall not be any abatement of
Rent until Tenant so vacates the Premises). If neither party elects to terminate
this Lease, Landlord shall promptly commence and diligently prosecute to
completion the repairs to the Premises, provided insurance proceeds are
available and paid to Landlord to fully repair the damage or Tenant voluntarily
contributes any shortfall thereof (except that Landlord shall not be required to
rebuild, repair, or replace any of Tenant’s FF&E). During the time when Landlord
is prosecuting such repairs to substantial completion, the Rent payable
hereunder shall be abated proportionately from the date and to the extent Tenant
actually vacates the affected portions of the Premises until any and all repairs
required herein to be made by Landlord are substantially completed, but such
abatement shall (i) only be to the extent of the portion of the Premises which
is actually rendered unusable and unfit for occupancy, (ii) only during the time
Tenant is not actually using same, and (iii) Landlord receives rental abatement
insurance proceeds therefor.

25.1.3 Damage Near End of Term: Notwithstanding anything to the contrary
contained in this Lease except for the provisions of Section 25.3 below, if the
Premises are substantially damaged during the last year of then applicable term
of this Lease, either Landlord or Tenant may, at their option, cancel and
terminate this Lease by giving written notice to the other party of its election
to do so within forty-five (45) days after receipt by Landlord of notice from
Tenant of the occurrence of such casualty. If either party so elects to
terminate this Lease, all rights of Tenant hereunder shall cease and terminate
ten (10) days after Tenant’s receipt or delivery of such notice, as applicable,
and Tenant shall immediately vacate the Premises and surrender possession
thereof to Landlord.

25.2 Deductible and Uninsured Casualty: Tenant shall pay to Landlord, as
Additional Rent, the deductible amounts under the insurance policies obtained by
Landlord and Tenant under this Lease if the proceeds are used to repair the
Premises. If any portion of the Premises is damaged and is not fully covered by
the aggregate of insurance proceeds received by Landlord and any applicable
deductible, and Tenant does not voluntarily contribute any shortfall thereof,
then Landlord or Tenant shall have the right to terminate this Lease by
delivering written notice of termination to the other party within thirty
(30) days after the date of notice to Tenant of such event, whereupon all rights
of Tenant shall cease and terminate ten (10) days after Tenant’s receipt of such
notice, and Tenant shall immediately vacate the Premises and surrender
possession thereof to Landlord.

25.3 Tenant’s Fault and Lender’s Rights: Notwithstanding anything to the
contrary contained herein, if the Premises (other than Tenant’s FF&E) or any
other portion of the Building is damaged by fire or other casualty due to the
acts or omissions of Tenant or any of Tenant’s Representatives, (i) the Rent
shall only be abated during the repair of such damage to the extent Landlord
receives rental loss insurance proceeds therefor, (ii) Tenant will not have any
right to terminate this Lease due to the occurrence of such casualty, and
(iii) Tenant will be responsible for the excess cost and expense of the repair
and restoration of the Building (including any deductible) to the extent not
covered by insurance proceeds. Notwithstanding anything to the contrary
contained herein, if the holder of any indebtedness secured by the Premises or
any other portion of the Project requires that the insurance proceeds be applied
to such indebtedness, then Landlord shall have the right to terminate this Lease
by delivering written notice of termination to Tenant within thirty (30) days
after the date of notice to Tenant of such event, whereupon all rights of Tenant
shall cease and terminate ten (10) days after Tenant’s receipt of such notice,
and Tenant shall immediately vacate the Premises and surrender possession
thereof to Landlord.

25.4 Tenant’s Waiver: Landlord shall not be liable for any inconvenience or
annoyance to Tenant, injury to the business of Tenant, loss of use of any part
of the Premises by Tenant or loss of Tenant’s Property, resulting in any way
from such damage or the repair thereof. With respect to any damage which
Landlord is obligated to repair or may elect to repair, Tenant waives all rights
to terminate this Lease or offset any amounts against Rent pursuant to rights
accorded Tenant by any law currently existing or hereafter enacted, including
without limitation, all rights pursuant to California Civil Code Sections
1932(2.), 1933(4.), 1941 and 1942 and any similar or successor laws.

 

26. Condemnation

If twenty-five percent (25%) or more of the Premises is condemned by eminent
domain, inversely condemned or sold in lieu of condemnation for any public or
quasi-public use or purpose (“Condemned”), then Tenant or Landlord may terminate
this Lease as of the date when physical possession of the Premises is taken and
title vests in such condemning authority, and Rent shall be adjusted to

 

- 12 -



--------------------------------------------------------------------------------

the date of termination. Tenant shall not because of such condemnation assert
any claim against Landlord or the condemning authority for any compensation
because of such condemnation, and Landlord shall be entitled to receive the
entire amount of any award without deduction for any estate of interest or other
interest of Tenant; provided, however, the foregoing shall not preclude Tenant,
at Tenant’s sole cost and expense, from obtaining any separate award to Tenant
for loss of, or damage to, Tenant’s Property or for damages for cessation or
interruption of Tenant’s business provided such award is separate from
Landlord’s award and does not diminish nor otherwise impair the award otherwise
payable to Landlord. In addition to the foregoing, Tenant shall be entitled to
seek compensation for the relocation costs recoverable by Tenant pursuant to the
provisions of California Government Code Section 7262. If neither party elects
to terminate this Lease, Landlord shall, if necessary, promptly proceed to
restore the Premises or the Building, as applicable, to substantially the same
condition prior to such partial condemnation, allowing for the reasonable
effects of such partial condemnation, and a proportionate allowance shall be
made to Tenant, as determined by Landlord, for the Rent corresponding to the
time during which, and to the part of the Premises of which, Tenant is deprived
on account of such partial condemnation and restoration. Landlord shall not be
required to spend funds for restoration in excess of the condemnation proceeds
received by Landlord.

 

27. Environmental Matters/Hazardous Materials

27.1 Hazardous Materials Disclosure Certificate: Simultaneously herewith, Tenant
has delivered to Landlord Tenant’s executed initial Hazardous Materials
Disclosure Certificate (the “Initial HazMat Certificate”), a copy of which is
attached hereto as Exhibit E. Tenant covenants, represents and warrants to
Landlord that the information in the Initial HazMat Certificate is true and
correct and accurately describes the use(s) of Hazardous Materials which may be
made and/or used on the Premises by Tenant. Tenant shall deliver to Landlord an
executed Hazardous Materials Disclosure Certificate (“the “HazMat Certificate”),
in substantially the form attached hereto as Exhibit E, describing Tenant’s then
present use of Hazardous Materials on the Premises, and any other reasonably
necessary documents as requested by Landlord upon the occurrence of either of
the following events: (a) immediately upon any material change in the types
and/or quantities of Hazardous Materials used or stored in the Premises, or
(b) within ten (10) days of written notice by Landlord at any time during the
Term of the Lease.

27.2 Definition of Hazardous Materials: “Hazardous Materials” means (a) any
hazardous or toxic wastes, materials or substances, and other pollutants or
contaminants, which are or become regulated by any Environmental Laws;
(b) petroleum, petroleum by products, gasoline, diesel fuel, crude oil or any
fraction thereof; (c) asbestos and asbestos containing material, in any form,
whether friable or nonfriable; (d) polychlorinated biphenyls; (e) radioactive
materials; (f) lead and lead-containing materials; (g) any other material, waste
or substance displaying toxic, reactive, ignitable or corrosive characteristics,
as all such terms are used in their broadest sense, and are defined or become
defined by any Environmental Law (defined below); (h) any materials which cause
or threatens to cause a nuisance upon or waste to any portion of the Project or
any surrounding property; or (i) any materials which pose or threaten to pose a
hazard to the health and safety of persons on the Premises, any other portion of
the Project or any surrounding property. For purposes of this Lease, “Hazardous
Materials” shall not include nominal amounts of ordinary household cleaners,
office supplies and janitorial supplies which are not actionable under any
Environmental Laws.

27.3 Prohibition; Environmental Laws: Tenant shall not be entitled to use or
store any Hazardous Materials on, in, or about any portion of the Premises or
Project without, in each instance, obtaining Landlord’s prior written consent
thereto. If Landlord, in its sole discretion, consents to any such usage or
storage, then Tenant shall be permitted to use and/or store only those Hazardous
Materials and in such quantities (A) that are necessary for Tenant’s business,
(B) to the extent disclosed in the most recent HazMat Certificate, and
(C) expressly approved by Landlord in writing. Notwithstanding the foregoing, if
Tenant merely requests slight modifications in the amounts of previously
approved Hazardous Materials utilized at the Premises, or Tenant requests
immaterial variations of the types of Hazardous Materials previously approved by
Landlord, then Landlord’s consent to such changes shall not be unreasonably
withheld. In all events such usage and storage must at all times be in full
compliance with any and all applicable local, state and federal environmental,
health and/or safety-related laws, statutes, orders, standards, courts’
decisions, ordinances, rules and regulations (as interpreted by judicial and
administrative decisions), decrees, directives, guidelines, permits or permit
conditions, currently existing and as amended, enacted, issued or adopted in the
future (collectively, the “Environmental Laws”). Tenant agrees that any changes
to the type and/or quantities of Hazardous Materials specified in the most
recent HazMat Certificate may be implemented only with the prior written consent
of Landlord, which consent may be given or withheld in Landlord’s sole
discretion. Tenant shall not be entitled nor permitted to install any tanks
under, on or about the Premises for the storage of Hazardous Materials without
the express written consent of Landlord, which may be given or withheld in
Landlord’s sole discretion. Landlord shall have the right at all times during
the Term to (i) inspect the Premises, (ii) conduct tests and investigations to
determine whether Tenant is in compliance with this Section 27 or to determine
if Hazardous Materials are present in, on or about the Project, and
(iii) request lists of all Hazardous Materials used, stored or otherwise located
on, under or about any portion of the Premises and/or the Common Areas. The cost
of all such inspections, tests and investigations (collectively, “Inspections”)
shall be borne by Tenant, if Tenant or any of Tenant’s Representatives are
directly or indirectly responsible for any contamination revealed by such
Inspections. The aforementioned rights granted herein to Landlord and its
representatives shall not create (a) a duty on Landlord’s part to perform
Inspections, monitor or otherwise observe the Premises or Tenant’s and Tenant’s
Representatives’ activities with respect to Hazardous Materials, including
without limitation, Tenant’s operation, use and any remediation related thereto,
or (b) liability on the part of Landlord and its representatives for Tenant’s
use, storage, disposal or remediation of Hazardous Materials, it being
understood that Tenant shall be solely responsible for all liability in
connection therewith.

27.4 Tenant’s Environmental Obligations: Tenant shall give to Landlord immediate
verbal and follow-up written notice of any spills, releases, discharges,
disposals, emissions, migrations, removals or transportation of Hazardous
Materials on, under or about any portion of the Premises or in any Common Areas
(collectively, a “Release”); provided that Tenant has knowledge of such
event(s). Tenant, at its sole cost and expense, covenants and warrants to
promptly investigate, clean up, remove, restore and otherwise remediate
(including, without limitation, preparation of any feasibility studies or
reports and the performance of any and all closures) any Release of Hazardous
Materials arising from or related to the acts or omissions of Tenant or Tenant’s
Representatives such that the affected portions of the Project and any adjacent
property are returned to the condition existing prior to the appearance of such
Hazardous Materials. Any such investigation, clean up, removal, restoration and
other remediation shall only be performed after Tenant has obtained Landlord’s
prior written consent, which consent shall not be unreasonably withheld so long
as such actions would not potentially have a material adverse long-term or
short-term effect on any portion of the Project. Notwithstanding the foregoing,
Tenant shall be entitled to respond immediately to an emergency without first
obtaining Landlord’s prior written consent. Tenant, at its sole cost and
expense, shall conduct and perform, or cause to be conducted and performed, all
closures as required by any Environmental Laws or any agencies or other
governmental authorities having jurisdiction thereof. If Tenant fails to so
promptly investigate, clean up, remove, restore, provide closure or otherwise so
remediate, Landlord may, but without obligation to do so, take any and all steps
necessary to rectify the same and Tenant shall promptly reimburse Landlord, upon
written demand, for all costs and expenses to Landlord of performing
investigation, clean up, removal, restoration, closure and remediation work. All
such work undertaken by Tenant, as required herein, shall be performed in such a
manner so as to enable Landlord to make full economic use of the Premises and
the other portions of the Project after the satisfactory completion of such
work.

27.5 Environmental Indemnity: Tenant shall, protect, indemnify, defend (with
counsel acceptable to Landlord) and hold Landlord and the other Indemnitees
harmless from and against any and all Claims (including, without limitation,
diminution in value of any portion of the Premises or the Project, damages for
the loss of or restriction on the use of rentable or usable space, and from any
adverse impact of Landlord’s marketing of any space within the Project) arising
at any time during or after the Term in connection with or related to, directly
or indirectly, the use, presence or Release of Hazardous Materials on, in or
about any portion of

 

- 13 -



--------------------------------------------------------------------------------

the Project as a result (directly or indirectly) of the acts or omissions of
Tenant or any of Tenant’s Representatives. Neither the written consent of
Landlord to the presence, use or storage of Hazardous Materials in, on, under or
about any portion of the Project nor the strict compliance by Tenant with all
Environmental Laws shall excuse Tenant from its obligations of indemnification
pursuant hereto. Tenant shall not be relieved of its indemnification obligations
under the provisions of this Section 27.5 due to Landlord’s status as either an
“owner” or “operator” under any Environmental Laws.

27.6 Survival: Tenant’s obligations and liabilities under this Section 27 shall
survive the expiration or earlier termination of this Lease. For purposes
hereof, the term “reasonable wear and tear” shall not include any deterioration
in the condition or diminution of the value of any portion of the Project in any
manner whatsoever related to directly, or indirectly, Hazardous Materials. Any
such holdover by Tenant will be with Landlord’s consent and will not be
terminable by Tenant in any event or circumstance.

 

28. Financial Statements

Tenant and any permitted Transferee, for the reliance of Landlord, any lender
holding or anticipated to acquire a lien upon any portion of the Project or any
prospective purchaser of any portion of the Project, shall deliver to Landlord
the then current audited financial statements of Tenant (including interim
periods following the end of the last fiscal year for which annual statements
are available) within ten (10) business days after Landlord’s request therefor,
but not more often than once annually so long as Tenant is not in material
default of this Lease. If audited financial statements have not been prepared,
Tenant and any permitted Transferee shall provide Landlord with unaudited
financial statements (certified by an authorized representative or officer of
Tenant) and such other information, the type and form of which are reasonably
acceptable to Landlord, which reflect the financial condition of Tenant and any
permitted Transferee, as applicable. If any Guaranty is executed in connection
with this Lease, Tenant also agrees to deliver to Landlord, within ten
(10) business days of written request, current financial statements of the
Guarantor in a form consistent with the above criteria.

 

29. General Provisions

29.1 Time: Time is of the essence in this Lease and with respect to each and all
of its provisions in which performance is a factor.

29.2 Successors and Assigns: The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

29.3 Recordation: Tenant shall not record this Lease or a short form memorandum
hereof.

29.4 Landlord Exculpation: The liability of Landlord to Tenant for any default
by Landlord under the terms of this Lease shall be limited to the ownership
interest of Landlord and its present or future partners or members in the
Building, and Tenant agrees to look solely to Landlord’s ownership interest in
the Building for satisfaction of any liability and shall not look to other
assets of Landlord nor seek any recourse against the assets of the individual
partners, members, directors, officers, shareholders, agents or employees of
Landlord, including without limitation, any property management company of
Landlord (collectively, the “Landlord Parties”). It is the parties’ intention
that Landlord and the Landlord Parties shall not in any event or circumstance be
personally liable, in any manner whatsoever, for any judgment or deficiency
hereunder or with respect to this Lease. The liability of Landlord under this
Lease is limited to its actual period of ownership of title to the Building.

29.5 Severability and Governing Law: Any provisions of this Lease which shall
prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provisions hereof and such other provisions shall remain in
full force and effect. This Lease shall be enforced, governed by and construed
in accordance with the laws of the State of California.

29.6 Attorneys’ Fees: In the event any dispute between the parties results in
litigation or other proceeding, the prevailing party shall be reimbursed by the
party not prevailing therein for all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ and experts’ fees and costs incurred
by the prevailing party in connection with such litigation or other proceeding,
and any appeal thereof. Such costs, expenses and fees shall be included in and
made a part of any judgment recovered by the prevailing party.

29.7 Entire Agreement: It is understood and agreed that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
(including all exhibits and addenda) supersedes and cancels any and all previous
negotiations, arrangements, brochures, agreements and understandings, if any,
between the parties hereto or displayed by Landlord to Tenant with respect to
the subject matter thereof, and none thereof shall be used to interpret or
construe this Lease. This Lease and any separate agreement executed by Landlord
and Tenant in connection with this Lease and dated of even date herewith
(a) contain all of the terms, covenants, conditions, warranties and agreements
of the parties relating in any manner to the rental, use and occupancy of the
Premises, and (b) shall be considered to be the only agreement between the
parties hereto and their representatives and agents. This Lease may not be
modified, deleted or added to except by a writing signed by the parties hereto.
All negotiations and oral agreements have been merged into and are included
herein. There are no other representations or warranties between the parties,
and all reliance with respect to representations is based totally upon the
representations and agreements contained in this Lease. The parties acknowledge
that (i) each party and/or its counsel have reviewed and revised this Lease, and
(ii) no rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall be employed in the interpretation or
enforcement of this Lease or any amendments or exhibits to this Lease or any
document executed and delivered by either party in connection with this Lease.

29.8 Warranty of Authority: On the date that Tenant executes this Lease, Tenant
shall deliver to Landlord an original certificate of status for Tenant issued by
the California Secretary of State or a duly recorded statement of partnership
for Tenant, as applicable, and such other documents as Landlord may reasonably
request with regard to the lawful existence of Tenant. Each person executing
this Lease on behalf of a party represents and warrants that (i) such person is
duly and validly authorized to do so on behalf of the entity it purports to so
bind, and (ii) if such party is a limited liability company, partnership,
corporation or trustee, that such limited liability company, partnership,
corporation or trustee has full right and authority to enter into this Lease and
perform all of its obligations hereunder. Tenant hereby warrants that this Lease
is legal, valid and binding upon Tenant and enforceable against Tenant in
accordance with its terms.

29.9 Notices: All notices, demands, statements or communications (collectively,
“Notices”) given or required to be given by either party to the other hereunder
shall be in writing, shall be sent by United States certified or registered
mail, postage prepaid, return receipt requested, delivered by a nationally
recognized same-day or overnight courier (e.g. FedEx or UPS) or delivered
personally (i) to Tenant at the Tenant’s Address set forth in the Basic Lease
Information, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at Landlord’s Address set forth in the
Basic Lease Information, or to such other firm or to such other place as
Landlord may from time to time designate in a Notice to Tenant. Any Notice will
be deemed given on the date it is mailed as provided in this Section 29.9, upon
the first (1st) business day after delivery to a nationally recognized courier,
or upon the date personal delivery is made.

 

- 14 -



--------------------------------------------------------------------------------

29.10 Joint and Several; Covenants and Conditions: If Tenant consists of more
than one person or entity, the obligations of all such persons or entities shall
be joint and several. Each provision to be performed by Tenant hereunder shall
be deemed to be both a covenant and a condition.

29.11 Confidentiality: Tenant acknowledges and agrees that the terms of this
Lease are confidential and constitute proprietary information of Landlord.
Disclosure of the terms could adversely affect the ability of Landlord to
negotiate other leases and impair Landlord’s relationship with other tenants.
Accordingly, Tenant agrees that it, and its partners, officers, directors,
employees, agents (including real estate brokers) and attorneys, shall not
disclose the terms and conditions of this Lease to any public information source
or to any other tenant or apparent prospective tenant of the Building or other
portion of the Project, or to any real estate broker or agent, either directly
or indirectly, without the prior written consent of Landlord; provided however,
Tenant may disclose the terms of this Lease to any broker or agent representing
Tenant, as required by law and to any prospective assignee or subtenant of the
Premises. In the event it is conclusively established based on reasonable
evidence that Tenant has breached its obligations under this Section 29.11 to
keep the terms of this Lease confidential, Landlord shall have the right to
terminate this Lease and to recover from Tenant the costs incurred by Landlord
in entering into this Lease, and may also exercise such other remedies as may be
available at law or in equity by reason of such breach by Tenant.

29.12 Landlord Renovations: Tenant acknowledges that Landlord may from time to
time, at Landlord’s sole option, renovate, improve, develop, alter, or modify
(collectively, “Renovations”) portions of the Common Areas and the Project,
including without limitation, systems and equipment, roof, and structural
portions of the same; provided Landlord shall utilize commercially reasonable
efforts to minimize the disruption and interference with Tenant’s business and
operations at the Premises. In connection with such Renovations, Landlord may,
among other things, erect scaffolding or other necessary structures in the
Building, temporarily limit or eliminate access to portions of the Project,
including portions of the Common Areas, or perform work in the Building, which
work may create noise, dust or leave debris in the Building. Tenant hereby
agrees that such Renovations and Landlord’s actions in connection with such
Renovations shall in no way constitute a constructive eviction of Tenant nor
entitle Tenant to any abatement of Rent. Landlord shall have no responsibility,
or for any reason be liable to Tenant, for any direct or indirect injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s Property,
Alterations or improvements resulting from the Renovations or Landlord’s actions
in connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions in connection with such
Renovations; provided Landlord shall utilize commercially reasonable efforts to
minimize the disruption and interference with Tenant’s business and operations
at the Premises. Notwithstanding anything in the foregoing to the contrary,
Landlord shall use commercially reasonable efforts to minimize any unreasonable
interference with Tenant’s use and occupancy of the Premises as a result of any
Renovations.

29.13 Waiver of Jury Trial: The parties hereto shall and they hereby do waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way related to this Lease, the relationship of Landlord and Tenant, Tenant’s
use or occupancy of the Premises, Building, Park or Project and/or any claim of
injury, loss or damage.

29.14 Submission of Lease: Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

29.15 OFAC Compliance

29.15.1 Tenant represents and warrants that (a) Tenant and each person or entity
owning an interest in Tenant is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (ii) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or Executive Order of the President of the United States,
(b) none of the funds or other assets of Tenant constitute property of, or are
beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (d) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that the Lease is in violation of
law, and (e) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Tenant is prohibited by law or Tenant is in violation of law.

29.15.2 Tenant covenants and agrees (i) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect, (ii) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (iii) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (iv) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.

29.15.3 Tenant hereby acknowledges and agrees that Tenant’s inclusion on the
List at any time during the Lease Term shall be a default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a default of the Lease.

Simultaneously with the execution of the Lease, Tenant will provide to Landlord
the names of the persons holding an ownership interest in Tenant, for purposes
of compliance with Presidential Executive Order 13224 (issued September 24,
2001).

 

30. Signs

30.1 Building Exterior Sign: Subject to the approval of all applicable
governmental authorities and Landlord, and compliance with all applicable
governmental laws and ordinances, all recorded covenants, conditions and
restrictions affecting the Building and/or the Park, Landlord’s sign criteria
(as the same may exist from time to time), and the terms of this Section 30.1,
Tenant shall have the right to install, at Tenant’s cost, a sign displaying
Tenant’s name (but only one entity comprising Tenant), but no other markings, on
the exterior of the Building in a location reasonably approved by Landlord (the
“Building Exterior Sign”). Tenant shall pay for all costs and expenses related
to the Building Exterior Sign, including, without limitation, costs of the
maintenance, insurance, utilities, repair and replacement thereof. Tenant shall
maintain the Building Exterior Sign in compliance with all laws and subject to
the applicable provisions of Articles 10 and 11 above. The rights to the
Building Exterior Sign are personal to the original Tenant executing this Lease
(the “Original Tenant”) and may not be transferred by the Original Tenant or
used by anyone else except in connection with

 

- 15 -



--------------------------------------------------------------------------------

a Permitted Transfer or a sublease of the entire Premises or other assignment of
the Lease approved by Landlord in accordance with Section 14 above. In addition,
following the Commencement Date, Tenant shall only have such rights to the
Building Exterior Sign when the Original Tenant is in actual and physical
possession of the entire Premises. Tenant shall be responsible, at its sole cost
and expense, for (i) maintaining insurance on the Building Exterior Sign as part
of the insurance required to be carried by Tenant pursuant to Article 12 above,
and (ii) the repair, maintenance and replacement, in good order and condition,
of the Building Exterior Sign. Should Tenant fail to perform such maintenance,
repairs and/or replacement, Landlord may, but need not, perform such
maintenance, repairs and/or replacements, and Tenant shall pay Landlord the cost
thereof, including a percentage of the cost thereof sufficient to reimburse
Landlord for all overhead, general conditions, fees and other out-of-pocket
costs or expenses arising from Landlord’s involvement with such maintenance,
repairs and/or replacements forthwith upon being billed for same. Upon the
expiration or earlier termination of this Lease (or prior to such expiration or
earlier termination, upon Tenant’s loss of its rights to the Building Exterior
Sign pursuant to this Section 30.1 above), Tenant shall, at Tenant’s sole cost
and expense, cause to be removed the Building Exterior Sign, and Tenant shall
repair all damage occasioned thereby and restore the portion of the Building and
the Park where the Building Exterior Sign was located to its original condition
prior to the installation thereof. If Tenant fails to timely remove the Building
Exterior Sign and repair and restore the Building and/or the Park as provided in
the immediately preceding sentence, Landlord may perform such work, and all
costs and expenses incurred by Landlord in so performing such work shall be
reimbursed by Tenant to Landlord within thirty (30) days after Tenant’s receipt
of invoice therefor including interest at the Interest Rate. The immediately
preceding sentence shall survive the expiration or earlier termination of this
Lease.

30.2 Monument Signage: Subject to the approval of all applicable governmental
entities, Landlord, and subject to all applicable governmental laws, rules,
regulations and codes, Tenant shall have the right to have Tenant’s name (but
only one entity comprising Tenant) (but no other markings) displayed on the
existing monument sign for the Park (the “Signage Monument”). Tenant shall be
responsible at its sole cost for the installation and removal of such signage.
Landlord shall have the right to relocate, redesign and/or reconstruct the
Signage Monument from time to time. The signage rights granted to Tenant under
this Section 30.2 are personal to the Original Tenant, and may not be assigned
or exercised by or to, or used by, any person or entity other than the Original
Tenant, except in connection with a Permitted Transfer or a sublease of the
entire Premises or other assignment of the Lease approved by Landlord in
accordance with Section 14 above. Upon termination or expiration of this Lease,
or upon the earlier termination of Tenant’s signage rights under this
Section 30.2, Landlord shall have the right to permanently remove Tenant’s name
from the Signage Monument and to restore and repair all damage to the Signage
Monument resulting from such removal, and Tenant shall pay to Landlord, within
ten (10) days after demand, all costs incurred in connection with such removal,
restoration and repair.

30.3 No Other Signs: Except for such identification signs permitted in Sections
30.1 and 30.2 above, Tenant may not install any signs on the exterior or roof of
the Building or the common areas of the Park. Any signs, window coverings, or
blinds (even if the same are located behind the Landlord approved window
coverings for the Building), or other items visible from the exterior of the
Premises are subject to the prior approval of Landlord, in its reasonable
discretion.

 

31. Mortgagee Protection

Upon any default on the part of Landlord, Tenant will give written Notice by
registered or certified mail to any beneficiary of a deed of trust or mortgagee
of a mortgage covering the Premises who has provided Tenant with Notice of their
interest together with an address for receiving Notice, and shall offer such
beneficiary or mortgagee a reasonable opportunity to cure the default, including
time to obtain possession of the Premises by power of sale or a judicial
foreclosure, if such should prove necessary to effect a cure. If such default
cannot be cured within such time period, then such additional time as may be
necessary will be given to such beneficiary or mortgagee to effect such cure so
long as such beneficiary or mortgagee has commenced the cure within the original
time period and thereafter diligently pursues such cure to completion, in which
event this Lease shall not be terminated while such cure is being diligently
pursued. Tenant agrees that each lender to whom this Lease has been assigned by
Landlord is an express third party beneficiary hereof. Tenant shall not make any
prepayment of Rent more than one (1) month in advance without the prior written
consent of each such lender. Tenant waives the collection of any deposit from
each such lender or purchaser at a foreclosure sale unless said lender or
purchaser shall have actually received and not refunded the deposit. Tenant
agrees to make all payments under this Lease to the lender with the most senior
encumbrance upon receiving a direction, in writing, to pay said amounts to such
lender. Tenant shall comply with such written direction to pay without
determining whether an event of default exists under such lender’s loan to
Landlord. If, in connection with obtaining financing for the Premises or any
other portion of the Project, Landlord’s lender shall request reasonable
modification(s) to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, delay or defer its consent thereto, provided such
modifications do not materially and adversely affect Tenant’s rights hereunder,
including Tenant’s use, occupancy or quiet enjoyment of the Premises.

 

32. Warranties of Tenant

Tenant warrants and represents to Landlord, for the express benefit of Landlord,
that Tenant has undertaken a complete and independent evaluation of the risks
inherent in the execution of this Lease and the operation of the Premises for
the use permitted hereby, and that, based upon said independent evaluation,
Tenant has elected to enter into this Lease and hereby assumes all risks with
respect thereto. Tenant further warrants and represents to Landlord, for the
express benefit of Landlord, that in entering into this Lease, Tenant has not
relied upon any statement, fact, promise or representation (whether express or
implied, written or oral) not specifically set forth herein and that any
statement, fact, promise or representation (whether express or implied, written
or oral) made at any time to Tenant, which is not expressly incorporated herein,
is hereby waived by Tenant.

 

33. Brokerage Commission

Landlord and Tenant each represents and warrants for the benefit of the other
that it has had no dealings with any real estate broker, agent or finder in
connection with the Premises and/or the negotiation of this Lease, except for
the Broker(s) specified in the Basic Lease Information, and that it knows of no
other real estate broker, agent or finder who is or might be entitled to a real
estate brokerage commission or finder’s fee in connection with this Lease or
otherwise based upon contacts between the claimant and Tenant. Each party shall
indemnify and hold harmless the other from and against any and all Claims with
respect to a fee or commission by any real estate broker, agent or finder in
connection with the Premises and this Lease other than the Broker(s) (if any)
resulting from the actions of the indemnifying party. Unless expressly agreed to
in writing by Landlord and the Broker(s), no real estate brokerage commission or
finder’s fee shall be owed to, or otherwise payable to, the Broker(s) for any
renewals or other extensions of the initial term of this Lease or for any
additional space leased by Tenant other than the Premises as same exists as of
the Lease Date. Tenant further represents and warrants to Landlord that Tenant
will not receive (i) any portion of any brokerage commission or finder’s fee
payable to the Broker(s) in connection with this Lease, or (ii) any other form
of compensation or incentive from the Broker(s) with respect to this Lease.

 

34. Quiet Enjoyment

Landlord covenants with Tenant, upon the paying of Rent and observing and
keeping the covenants, agreements and conditions of this Lease on its part to be
kept, during the periods that Tenant is not otherwise in default of this Lease,
and subject to the rights of any of Landlord’s lenders, (i) that Tenant shall
and may peaceably and quietly have, hold, occupy and enjoy the Premises and
Common Areas during the Term, and (ii) neither Landlord, nor any successor or
assign of Landlord, shall disturb Tenant’s occupancy or enjoyment of the
Premises and Common Areas. The foregoing covenant is in lieu of any other
covenant express or implied.

 

- 16 -



--------------------------------------------------------------------------------

35. Energy Performance Disclosure Information

Tenant hereby acknowledges that Landlord may be required to disclose certain
information concerning the energy performance of the Building pursuant to
California Public Resources Code Section 25402.10 and the regulations adopted
pursuant thereto (collectively the “Energy Disclosure Requirements”). Tenant
hereby acknowledges prior receipt of the Disclosure Summary Sheet, Statement of
Energy Performance, Data Checklist, and Facility Summary, all as defined in the
Energy Disclosure Requirements (collectively, the “Energy Disclosure
Information”), and agrees that Landlord has timely complied in full with
Landlord’s obligations under the Energy Disclosure Requirements. Tenant
acknowledges and agrees that (i) Landlord makes no representation or warranty
regarding the energy performance of the Building or the accuracy or completeness
of the Energy Disclosure Information, (ii) the Energy Disclosure Information is
for the current occupancy and use of the Building and that the energy
performance of the Building may vary depending on future occupancy and/or use of
the Building, and (iii) Landlord shall have no liability to Tenant for any
errors or omissions in the Energy Disclosure Information. If and to the extent
not prohibited by applicable laws, Tenant hereby waives any right Tenant may
have to receive the Energy Disclosure Information, including, without
limitation, any right Tenant may have to terminate this Lease as a result of
Landlord’s failure to disclose such information. Further, Tenant hereby releases
Landlord from any and all losses, costs, damages, expenses and/or liabilities
relating to, arising out of and/or resulting from the Energy Disclosure
Requirements, including, without limitation, any liabilities arising as a result
of Landlord’s failure to disclose the Energy Disclosure Information to Tenant
prior to the execution of this Lease. Tenant’s acknowledgment of the AS-IS
condition of the Premises pursuant to the terms of this Lease shall be deemed to
include the energy performance of the Building. Tenant further acknowledges that
pursuant to the Energy Disclosure Requirements, Landlord may be required in the
future to disclose information concerning Tenant’s energy usage to certain third
parties, including, without limitation, prospective purchasers, lenders and
tenants of the Building (the “Tenant Energy Use Disclosure”). Tenant hereby
(A) consents to all such Tenant Energy Use Disclosures, and (B) acknowledges
that Landlord shall not be required to notify Tenant of any Tenant Energy Use
Disclosure. Further, Tenant hereby releases Landlord from any and all losses,
costs, damages, expenses and liabilities relating to, arising out of and/or
resulting from any Tenant Energy Use Disclosure. The terms of this Section 35
shall survive the expiration or earlier termination of this Lease.

 

36. Financing Contingency

Landlord and Tenant acknowledge and agree that the effectiveness of this Lease
is expressly conditioned and contingent on Landlord’s receipt of written
approval of the Lease from its lenders. Landlord shall diligently pursue such
approvals but Landlord shall not be subject to any liability in the event
Landlord is unable to obtain all such approvals.

///continued on next page///

 

- 17 -



--------------------------------------------------------------------------------

///continued from previous page///

IN WITNESS WHEREOF, this Lease is executed by the parties as of the Lease Date
specified in the Basic Lease Information.

Landlord:

LEGACY PARTNERS I SAN JOSE, LLC,

a Delaware limited liability company,

Owner

 

By:    LEGACY PARTNERS COMMERCIAL, L.P.,    a California limited partnership,   
as Property Manager and Agent for Owner    By:    LEGACY PARTNERS COMMERCIAL,
INC.,       General Partner             By:    /s/ Hanna
Eyal                                                       Hanna Eyal       Its:
   Senior Vice President          DRE #01178811          BL DRE #01464134

Tenant:

CONTINUUM ELECTRO-OPTICS, INC.,

a Delaware corporation

 

By:  

/s/ Robert Buckley

  (Name) Its:  

President

  (Title) By:  

/s/ Timothy Spinella

  (Name) Its:  

Treasurer

  (Title)

GSI GROUP CORPORATION,

a Michigan corporation

 

By:  

/s/ Robert Buckley

  (Name) Its:  

Vice President

  (Title) By:  

/s/ Timothy Spinella

  (Name) Its:  

Treasurer

  (Title)

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The document
must be executed by the chairman of the board, president or vice-president, and
the secretary, assistant secretary, chief financial officer or any assistant
treasurer, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.

 

- 18 -



--------------------------------------------------------------------------------

Exhibit A

Premises

This exhibit, entitled “Premises”, is and shall constitute Exhibit A to that
certain Lease Agreement dated November 22, 2013 (the “Lease”), by and between
LEGACY PARTNERS I SAN JOSE, LLC, a Delaware limited liability company
(“Landlord”), and Continuum Electro-Optics, Inc., a Delaware corporation, and
GSI GROUP CORPORATION, a Michigan corporation (collectively, “Tenant”), for the
leasing of certain premises located in Legacy Baytech Park, 140 Baytech Drive,
San Jose, California 95134-2302 (the “Premises”).

The Premises consist of the rentable square footage of space specified in the
Basic Lease Information and has the address specified in the Basic Lease
Information. The Premises are a part of and are contained in the Building
specified in the Basic Lease Information. The cross-hatched area depicts the
Premises within the Project:

 

LOGO [g635044img1.jpg]

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

Exhibit B

Tenant Work Letter

This Tenant Work Letter (“Tenant Work Letter”) sets forth the terms and
conditions relating to the construction of improvements for the Premises. All
references in this Tenant Work Letter to the “Lease” shall mean the relevant
portions of the Lease to which this Tenant Work Letter is attached as Exhibit B.

SECTION 1

BASE, SHELL AND CORE

Tenant hereby accepts the base, shell and core (i) of the Premises and (ii) of
the floor(s) of the Building on which the Premises are located (collectively,
the “Base, Shell and Core”) in current “As-Is” condition existing as of the date
of the Lease and the Commencement Date. Except for the Allowance set forth
below, Landlord shall not be obligated to make or pay for any alterations or
improvements to the Premises, the Building or the Park.

SECTION 2

CONSTRUCTION DRAWINGS FOR THE PREMISES

Prior to the execution of this Lease, Landlord and Tenant have approved a
detailed space plan (the “Final Space Plan”) for the construction of certain
improvements in the Premises, as shown on Schedule 1 attached hereto. Based upon
and in conformity with the Final Space Plan, Landlord shall cause its architect
and engineers to prepare and deliver to Tenant, for Tenant’s approval, detailed
specifications and engineered working drawings for the tenant improvements shown
on the Final Space Plan (the “Working Drawings”). The Working Drawings shall
incorporate modifications to the Final Space Plan as necessary to comply with
the floor load and other structural and system requirements of the Building. To
the extent that the finishes and specifications are not completely set forth in
the Final Space Plan for any portion of the tenant improvements depicted
thereon, the actual specifications and finish work shall be in accordance with
the specifications for the Building’s standard tenant improvement items, as
determined by Landlord. Within four (4) business days after Tenant’s receipt of
the Working Drawings, Tenant shall approve or disapprove the same, which
approval shall not be unreasonably withheld; provided, however, that Tenant may
only disapprove the Working Drawings to the extent such Working Drawings are
inconsistent with the Final Space Plan and only if Tenant delivers to Landlord,
within such four (4) business days period, specific changes proposed by Tenant
which are consistent with the Final Space Plan and do not constitute changes
which would result in any of the circumstances described in items (i) through
(iv) below. If any such revisions are timely and properly proposed by Tenant,
Landlord shall cause its architect and engineers to revise the Working Drawings
to incorporate such revisions and submit the same for Tenant’s approval in
accordance with the foregoing provisions, and the parties shall follow the
foregoing procedures for approving the Working Drawings until the same are
finally approved by Landlord and Tenant. Upon Landlord’s and Tenant’s approval
of the Working Drawings, the same shall be known as the “Approved Working
Drawings”. The tenant improvements shown on the Approved Working Drawings shall
be referred to herein as the “Tenant Improvements”. Once the Approved Working
Drawings have been approved by Landlord and Tenant, Tenant shall make no
changes, change orders or modifications thereto without the prior written
consent of Landlord, which consent may be withheld in Landlord’s sole discretion
if such change or modification would: (i) directly or indirectly delay the
Substantial Completion of the Premises (unless Tenant agrees in writing that any
such delay shall constitute a Tenant Delay); (ii) increase the cost of designing
or constructing the Tenant Improvements above the cost of the tenant
improvements depicted in the Final Space Plan; (iii) be of a quality lower than
the quality of the standard tenant improvement items for the Building; and/or
(iv) require any changes to the Base, Shell and Core or structural improvements
or systems of the Building. The Final Space Plan, Working Drawings and Approved
Working Drawings shall be collectively referred to herein as, the “Construction
Drawings”. Notwithstanding anything to the contrary contained herein, with
respect to the Tenant Improvements shown on the Final Space Plan attached hereto
as Schedule 1, Tenant shall not be required to remove any of such Tenant
Improvements at the expiration or earlier termination of the Lease other than
those Tenant Improvements which have been highlighted on Schedule 2 which shall
require removal and restoration at the expiration or earlier termination of the
Lease. With respect to any Tenant Improvements constructed pursuant to this
Tenant Work Letter and not shown on Schedule 1, Landlord shall advise Tenant at
the time of granting consent to such Tenant Improvements if Tenant shall be
required to remove such improvements at the expiration or earlier termination of
the Lease.

SECTION 3

CONSTRUCTION AND COSTS OF TENANT IMPROVEMENTS

Landlord shall cause a contractor designated by Landlord (the “Contractor”) to
(i) obtain all applicable building permits for construction of the Tenant
Improvements (collectively, the “Permits”), and (ii) construct the Tenant
Improvements as depicted on the Approved Working Drawings, in compliance with
such Permits and all applicable laws in effect at the time of construction, and
in good workmanlike manner. The parties hereto agree that Landlord shall retain
COBE Construction as the Contractor. Landlord shall pay for the cost of the
design and construction of the Tenant Improvements in an amount up to, but not
exceeding, Twenty Dollars ($20.00) per rentable square foot of the Premises
(i.e., up to One Million Thirty-Four Thousand and Two Hundred Twenty Dollars
($1,034,220.00), based on 51,711 rentable square feet of the Premises (the
“Allowance”). The cost of the design and construction of the Tenant Improvements
shall include Landlord’s construction supervision and management fee in an
amount equal to the product of (i) four percent (4%) and (ii) the amount equal
to the sum of the Allowance and the Over-Allowance Amount (as such term is
defined below.) In the event that the final costs necessary to construct the
Tenant Improvements (the “Final Costs”) exceed the Allowance, such excess amount
shall be referred to herein as the “Over-Allowance Amount”. If the Final Costs
exceed the Allowance, then notwithstanding the provisions of this Tenant Work
Letter, with each monthly disbursement of a portion of the Allowance to the
Contractor by Landlord, Tenant shall pay to Landlord, within thirty (30) days of
receipt of an invoice therefor (which invoice shall have been reviewed and
approved by the architect of record), an amount equal to the amount Landlord is
required to pay the Contractor multiplied by a fraction, the numerator of which
is the Over-Allowance Amount and the denominator of which is the amount of the
Final Costs. In no event shall Landlord be obligated to pay for any of Tenant’s
furniture, computer systems, telephone systems, equipment or other personal
property which may be depicted on the Construction Drawings; such items shall be
paid for by Tenant. Tenant shall not be entitled to receive in cash or as a

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

credit against any rental or otherwise, any portion of the Allowance not used to
pay for the cost of the design and construction of the Tenant Improvements.

SECTION 4

READY FOR OCCUPANCY; SUBSTANTIAL COMPLETION OF THE TENANT IMPROVEMENTS

4.1 Ready for Occupancy; Substantial Completion. For purposes of this Lease,
including for purposes of determining the Commencement Date (as set forth in the
Basic Lease Information), “Substantial Completion” of the Tenant Improvements
shall occur upon the completion of construction of the Tenant Improvements in
the Premises pursuant to the Approved Working Drawings, with the exception of
any punch list items and any tenant fixtures, work-stations, built-in furniture,
or equipment to be installed by Tenant or under the supervision of Contractor
and the issuance of a certificate of occupancy, temporary certificate of
occupancy or final permit card sign off (as applicable).

4.2 Delay of the Substantial Completion of the Premises. If there shall be a
delay or there are delays in the Substantial Completion of the Tenant
Improvements as a direct, indirect, partial, or total result of any of the
following (collectively, “Tenant Delays”):

4.2.1 Tenant’s failure to timely approve the Working Drawings or any other
matter requiring Tenant’s approval;

4.2.2 a breach by Tenant of the terms of this Tenant Work Letter or the Lease;

4.2.3 Tenant’s request for changes in any of the Construction Drawings;

4.2.4 Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the estimated
date of Substantial Completion of the Premises, as set forth in the Lease, or
which are different from, or not included in, Landlord’s standard tenant
improvement items for the Building;

4.2.5 Tenant’s failure to timely pay any portion of the Over-Allowance Amount;

4.2.6 any changes in the Construction Drawings and/or the Tenant Improvements
required by applicable laws if such changes are directly attributable to
Tenant’s use of the Premises or Tenant’s specialized tenant improvement(s) (as
determined by Landlord); or

4.2.7 any other acts or omissions of Tenant, or its agents, or employees;

then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of Substantial Completion, the Commencement Date
(as set forth in the Basic Lease Information) shall be deemed to be the date the
Commencement Date would have occurred if no Tenant Delay or Delays, as set forth
above, had occurred.

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated Frank Genetti as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

5.2 Landlord’s Representative. Landlord has designated Kellie St. Clair as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.3 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord’s sole option, at the end of said period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant as described in the
Lease or any default by Tenant under this Tenant Work Letter has occurred beyond
the applicable notice and cure period, at any time on or before the Substantial
Completion of the Tenant Improvements, then (i) in addition to all other rights
and remedies granted to Landlord pursuant to the Lease, at law or in equity,
Landlord shall have the right to withhold payment of all or any portion of the
Allowance and/or Landlord may cause Contractor to cease the construction of the
Premises (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Tenant Improvements caused by such work stoppage
as set forth in Section 4.2 of this Tenant Work Letter), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease (in which case, Tenant shall be responsible for any delay in Substantial
Completion of the Tenant Improvements caused by such inaction by Landlord). In
addition, if the Lease is terminated prior to the Commencement Date, for any
reason due to a default by Tenant under the Lease or under this Tenant Work
Letter, in addition to any other remedies available to Landlord under the Lease,
at law and/or in equity, Tenant shall pay to Landlord, as Additional Rent under
the Lease, within five (5) days of receipt of a statement therefor, any and all
costs incurred by Landlord (including any portion of the Allowance disbursed by
Landlord) and not reimbursed or otherwise paid by Tenant through the date of
such termination in connection with the Tenant Improvements to the extent
planned, installed and/or constructed as of such date of termination, including,
but not limited to, any costs related to the removal of all or any portion of
the Tenant Improvements and restoration costs related thereto.

5.5 Termination. Notwithstanding anything in the Lease (including this Tenant
Work Letter) to the contrary, Tenant acknowledges and agrees that Landlord shall
have the right to terminate the Lease by giving Tenant written notice

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

of the exercise of such option (in which event the Lease shall cease and
terminate as of the date of such notice) in the event Landlord is unable to
obtain the Permits for the Tenant Improvements within one hundred twenty
(120) days from the date of the full execution and delivery of the Lease by
Landlord and Tenant. Upon such termination, the parties shall be relieved of all
further obligations under the Lease except for those obligations under the Lease
which expressly survive the expiration or sooner termination of the Lease.

5.6 Independent Entities. The terms of this Tenant Work Letter shall not be
deemed modified in any respect in the event Legacy Partners CDS, Inc. is
retained as Contractor, it being understood and agreed that Landlord and
Contractor, regardless of the identity of Contractor, shall at all times remain
separate and independent entities and the knowledge and actions of one shall not
be imputed to the other.

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

Schedule 1

Final Space Plan

 

LOGO [g6350441.jpg]

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

Schedule 2

Plan Showing Required Removals (Outlined Areas)

 

LOGO [g6350442.jpg]

 

Exhibit B, Page 5



--------------------------------------------------------------------------------

Exhibit C

Rules & Regulations

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Building or Park.

1. Tenant shall not place any lock(s) on any door, or install any security
system (including, without limitation, card key systems, alarms or security
cameras), in the Premises or Building without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, and Landlord shall have the
right to retain at all times and to use keys or other access codes or devices to
all locks and/or security system within and into the Premises. A reasonable
number of keys to the locks on the entry doors in the Premises shall be
furnished by Landlord to Tenant at Tenant’s cost, and Tenant shall not make any
duplicate keys. All keys shall be returned to Landlord at the expiration or
early termination of this Lease. Further, if and to the extent Tenant re-keys,
re-programs or otherwise changes any locks at the Project, Tenant shall be
obligated to restore all such locks and key systems to be consistent with the
master lock and key system at the Building, all at Tenant’s sole cost and
expense.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises, unless electrical hold
backs have been installed. Sidewalks, doorways, vestibules, halls, stairways and
other similar areas shall not be obstructed by Tenant or used by Tenant for any
purpose other than ingress and egress to and from the Premises.

3. Access to the Park may be refused unless the person seeking access has proper
identification or has a previously arranged pass for such access. Landlord and
its agents shall in no case be liable for damages for any error with regard to
the admission to or exclusion from the Park of any person. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Building and/or Park during the continuance of same by any
means it deems appropriate for the safety and protection of life and property.

4. Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. All damage done to any part of the Building, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility of Tenant and any expense of said damage or injury shall be
borne by Tenant.

5. [Intentionally omitted.]

6. Landlord shall have the right to control and operate the public portions of
the Building and Park, the public facilities, the heating and air conditioning,
and any other facilities furnished for the common use of tenants, in such manner
as is customary for comparable buildings in the vicinity of the Building.

7. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building visible from the exterior, except those of
such color, size, style and in such places as are first approved in writing by
Landlord. All tenant identification and suite numbers at the entrance to the
Premises shall be installed by Landlord, at Tenant’s cost and expense, using the
standard graphics for the Building.

8. The requirements of Tenant will be attended to only upon application at the
management office of the Park or at such office location designated by Landlord.

9. Tenant shall not disturb, solicit, or canvass any occupant of the Building or
Park and shall cooperate with Landlord or Landlord’s agents to prevent same.

10. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or agents, shall have caused it.

11. Tenant shall not overload the floor of the Premises.

12. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines of any description other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord. Tenant shall not
install, operate or maintain in the Premises or in any other area of the
Building, electrical equipment that would overload the electrical system beyond
its capacity for proper, efficient and safe operation as determined solely by
Landlord.

13. Tenant shall not use any method of heating or air conditioning other than
that which may be supplied by Landlord, without the prior written consent of
Landlord. Tenant shall not furnish cooling or heating to the Premises,
including, without limitation, the use of electronic or gas heating devices,
portable coolers (such as “move n cools”) or space heaters, without Landlord’s
prior written consent, and any such approval will be for devices that meet
federal, state and local code.

14. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws, rules and regulations. Tenant shall not, without Landlord’s
prior written consent, use, store, install, spill, remove, release or dispose
of, within or about the Premises or any other portion of the Property, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Laws which may now or
later be in effect. Tenant shall comply with all Laws pertaining to and
governing the use of these materials by Tenant, and shall remain solely liable
for the costs of abatement and removal.

15. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building or Park by reason of noise, odors, or vibrations, or
interfere in any way with other tenants or those having business therewith.

16. Tenant shall not bring into or keep within the Park, the Building or the
Premises any animals (except those assisting handicapped persons), birds, fish
tanks, bicycles or other vehicles.

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

17. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used, for lodging, sleeping or for any illegal purpose.

18. No cooking shall be done or permitted by Tenant on the Premises, nor shall
the Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages, provided that such use is in accordance with all applicable federal,
state and city laws, codes, ordinances, rules and regulations, and does not
cause odors which are objectionable to Landlord and other tenants.

19. Landlord will approve where and how telephone and telegraph wires and other
cabling are to be introduced to the Premises. No boring or cutting for wires
shall be allowed without the consent of Landlord. The location of telephone,
call boxes and other office equipment and/or systems affixed to the Premises
shall be subject to the approval of Landlord. Tenant shall not use more than its
proportionate share of telephone lines and other telecommunication facilities
available to service the Building.

20. Landlord reserves the right to exclude or expel from the Building and/or
Park any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations or cause harm to Park occupants and/or
property.

21. All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time.

22. Tenant, its employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.

23. Tenant at all times shall maintain the entire Premises in a neat and clean,
first class condition, free of debris. Tenant shall not place items, including,
without limitation, any boxes, files, trash receptacles or loose cabling or
wiring, in or near any window to the Premises which would be visible anywhere
from the exterior of the Premises.

24. Tenant shall comply with and participate in any program for metering or
otherwise measuring the use of utilities and services, including, without
limitation, programs requiring the disclosure or reporting of the use of any
utilities or services. Tenant shall also cooperate and comply with, participate
in, and assist in the implementation of (and take no action that is inconsistent
with, or which would result in Landlord, the Building and/or the Park failing to
comply with the requirements of) any conservation, sustainability, recycling,
energy efficiency, and waste reduction programs, environmental protection
efforts and/or other programs that are in place and/or implemented from time to
time at the Building and/or the Park, including, without limitation, any
required reporting, disclosure, rating or compliance system or program
(including, but not limited to any LEED [Leadership in Energy and Environmental
Design] rating or compliance system, including those currently coordinated
through the U.S. Green Building Council).

25. Tenant shall store all its recyclables, trash and garbage within the
interior of the Premises or external trash receptacles. No material shall be
placed in the trash boxes or receptacles if such material is of such nature that
it may not be disposed of in the ordinary and customary manner of removing and
disposing of recyclables, trash and garbage in the city in which the Park is
located without violation of any law or ordinance governing such disposal. All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.

26. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

27. Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed, when the Premises are not occupied, or
when the Premises’ entry is not manned by Tenant on a regular basis.

28. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills. All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent and/or of a quality, type, design and bulb color approved by
Landlord.

29. The washing and/or detailing of or, the installation of windshields, radios,
telephones in or general work on, automobiles shall not be allowed on the Park,
except under specific arrangement with Landlord.

30. Under no circumstance shall the food vendor display their products in a
public or Common Area including corridors and elevator lobbies. Any failure to
comply with this rule shall result in immediate permanent withdrawal of the
vendor from the Building.

31. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

32. Tenant shall comply with any non-smoking ordinance adopted by any applicable
governmental authority. Neither Tenant nor its agents, employees, contractors,
guests or invitees shall smoke or permit smoking in the common areas, unless the
common areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the common areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.

33. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute, or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or and its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, Mortgagees, or agents.

34. No tents, shacks, temporary or permanent structures of any kind shall be
allowed on the Park. No personal belongings may be left unattended in any common
areas.

35. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

Exhibit C, Page 2



--------------------------------------------------------------------------------

36. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

37. The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

PARKING RULES AND REGULATIONS

(i) Landlord reserves the right to establish and reasonably change the hours for
the parking areas, on a non-discriminatory basis, from time to time. Tenant
shall not store or permit its employees to store any automobiles in the parking
areas without the prior written consent of the operator. Except for emergency
repairs, Tenant and its employees shall not perform any work on any automobiles
while located in the parking areas, or on the Property. The Parking Facilities
may not be used by Tenant or its agents for overnight parking of vehicles. If it
is necessary for Tenant or its employees to leave an automobile in the Parking
Facility overnight, Tenant shall provide the operator with prior notice thereof
designating the license plate number and model of such automobile.

(ii) Tenant (including Tenant’s agents) will use the parking spaces solely for
the purpose of parking passenger model cars, small vans and small trucks and
will comply in all respects with any rules and regulations that may be
promulgated by Landlord from time to time with respect to the Parking
Facilities.

(iii) Cars must be parked entirely within the stall lines painted on the floor,
and only small cars may be parked in areas reserved for small cars.

(iv) All directional signs and arrows must be observed.

(v) The speed limit shall be 5 miles per hour.

(vi) Parking spaces reserved for handicapped persons must be used only by
vehicles properly designated.

(vii) Parking is prohibited in all areas not expressly designated for parking,
including without limitation:

 

  (a) areas not striped for parking;

 

  (b) aisles;

 

  (c) where “no parking” signs are posted;

 

  (d) ramps; and

 

  (e) loading zones.

(viii) Parking stickers, key cards or any other devices or forms of
identification or entry supplied by the operator shall remain the property of
the operator. Such device must be displayed as requested and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Parking passes and devices are not transferable and any
pass or device in the possession of an unauthorized holder will be void.

(ix) Parking managers or attendants are not authorized to make or allow any
exceptions to these Rules.

(x) Every parker is required to park and lock his/her own car.

(xi) Loss or theft of parking pass, identification, key cards or other such
devices must be reported to Landlord and to the parking manager immediately. Any
parking devices reported lost or stolen found on any authorized car will be
confiscated and the illegal holder will be subject to prosecution. Lost or
stolen passes and devices found by Tenant or its employees must be reported to
the office of the parking manager immediately.

(xii) Washing, waxing, cleaning or servicing of any vehicle by the customer
and/or his agents is prohibited. Parking spaces may be used only for parking
automobiles.

(xiii) Tenant agrees to acquaint all persons to whom Tenant assigns a parking
space with these Rules.

(xiv) Neither Landlord nor any operator of the Parking Facilities within the
Project, as the same are designated and modified by Landlord, in its sole
discretion, from time to time will be liable for loss of or damage to any
vehicle or any contents of such vehicle or accessories to any such vehicle, or
any property left in any of the Parking Facilities, resulting from fire, theft,
vandalism, accident, conduct of other users of the Parking Facilities and other
persons, or any other casualty or cause. Further, Tenant understands and agrees
that: (i) Landlord will not be obligated to provide any traffic control,
security protection or operator for the Parking Facilities; (ii) Tenant uses the
Parking Facilities at its own risk; and (iii) Landlord will not be liable for
personal injury or death, or theft, loss of or damage to property. Tenant
indemnifies and agrees to hold Landlord, any operator of the Parking Facilities
and their respective agents harmless from and against any and all claims,
demands, and actions arising out of the use of the Parking Facilities by Tenant
and its agents, whether brought by any of such persons or any other person.

(xv) Tenant will ensure that any vehicle parked in any of the parking spaces
will be kept in proper repair and will not leak excessive amounts of oil or
grease or any amount of gasoline. If any of the parking spaces are at any time
used: (i) for any purpose other than parking as provided above; (ii) in any way
or manner reasonably objectionable to Landlord; or (iii) by Tenant after default
by Tenant under the Lease, Landlord, in addition to any other rights otherwise
available to Landlord, may consider such default an event of default under the
Lease.

(xvi) Tenant’s right to use the Parking Facilities will be in common with other
tenants of the Project and with other parties permitted by Landlord to use the
Parking Facilities. Landlord reserves the right to assign and reassign, from
time to time, particular parking spaces for use by persons selected by Landlord,
provided that Tenant’s rights under the Lease are preserved. Landlord will not
be liable to Tenant for any unavailability of Tenant’s designated spaces, if
any, nor will any unavailability entitle Tenant to any refund, deduction, or
allowance. Tenant will not park in any numbered space or any space designated
as: RESERVED, HANDICAPPED, VISITORS ONLY, or LIMITED TIME PARKING (or similar
designation).

(xvii) If the Parking Facilities are damaged or destroyed, or if the use of the
Parking Facilities is limited or prohibited by any governmental authority, or
the use or operation of the Parking Facilities is limited or prevented by
strikes or other labor difficulties or other causes beyond Landlord’s control,
Tenant’s inability to use the parking spaces will not subject Landlord or any
operator of the Parking Facilities to any liability to Tenant and will not
relieve Tenant of any of its obligations under the Lease and the Lease will
remain in full force and effect. Tenant will pay to Landlord upon demand, and
Tenant indemnifies Landlord against, any and all loss or damage to the Parking
Facilities, or any equipment, fixtures, or signs used in connection with the
Parking Facilities and any adjoining buildings

 

Exhibit C, Page 3



--------------------------------------------------------------------------------

or structures caused by Tenant or any of its agents.

(xviii) Tenant has no right to assign or sublicense any of its rights in the
parking passes, except as part of a permitted assignment or sublease of the
Lease; however, Tenant may allocate the parking passes among its employees.

(xix) Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees or guests.
Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Building and/or Park.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building and Park,
and for the preservation of good order therein, as well as for the convenience
of other occupants and tenants therein. Landlord shall not be responsible to
Tenant or to any other person for the nonobservance of the Rules and Regulations
by another tenant or other person. Tenant shall be deemed to have read these
Rules and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.

 

Exhibit C, Page 4



--------------------------------------------------------------------------------

Exhibit E

Hazardous Materials Disclosure Certificate

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord (identified below) to evaluate and finalize a lease agreement
with you as Tenant. After a lease agreement is signed by you and the Landlord
(the “Lease Agreement”), on an annual basis in accordance with the provisions of
Section 27 of the signed Lease Agreement, you are to provide an update to the
information initially provided by you in this certificate. The information
contained in the initial Hazardous Materials Disclosure Certificate and each
annual certificate provided by you thereafter will be maintained in
confidentiality by Landlord subject to release and disclosure as required by
(i) any lenders and owners and their respective environmental consultants,
(ii) any prospective purchaser(s) of all or any portion of the property on which
the Premises are located, (iii) Landlord to defend itself or its lenders,
partners or representatives against any claim or demand, and (iv) any laws,
rules, regulations, orders, decrees, or ordinances, including, without
limitation, court orders or subpoenas. Any and all capitalized terms used
herein, which are not otherwise defined herein, shall have the same meaning
ascribed to such term in the signed Lease Agreement. Any questions regarding
this certificate should be directed to, and when completed, the certificate
should be delivered to:

 

Landlord:    LEGACY PARTNERS I SAN JOSE, LLC, a Delaware limited liability
company    c/o Legacy Partners Commercial, Inc.    4000 East Third Avenue, Suite
600    Foster City, California 94404-4805    Attn: Senior Vice President,
Regional Manager    Phone: (650) 571-2200

 

Name of (Prospective) Tenant:    CONTINUUM ELECTRO-OPTICS, INC., a Delaware
corporation, and    GSI GROUP CORPORATION, a Michigan corporation

 

Mailing Address:    Continuum Electro-Optics, Inc.    140 Baytech Drive    San
Jose, California 95134-2302

 

Contact Person, Title and Telephone Number(s):  

 

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):

 

 

 

Address of (Prospective) Premises:    140 Baytech Drive    San Jose, California
95134-2302

Length of (Prospective) Initial Term: Sixty (60) full calendar months

 

1.    General Information:    Describe the initial proposed operations to take
place in, on, or about the Premises, including, without limitation, principal
products processed, manufactured or assembled services and activities to be
provided or otherwise conducted. Existing Tenants should describe any proposed
changes to on-going operations.   

 

  

 

2.    Use, Storage and Disposal of Hazardous Materials    2.1    Will any
Hazardous Materials be used, generated, stored or disposed of in, on or about
the Premises? Existing Tenants should describe any Hazardous Materials which
continue to be used, generated, stored or disposed of in, on or about the
Premises.       Wastes   Yes [    ]                    No [    ]       Chemical
Products   Yes [    ]                    No [    ]       Other   Yes
[    ]                    No [    ]       If Yes is marked, please explain:  

 

     

 

     

 

   2.2    If “Yes” is marked in Section 2.1, attach a list of any Hazardous
Materials to be used, generated, stored or disposed of in, on or about the
Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials at any given time; estimated annual
throughput; the proposed location(s) and method of storage (excluding nominal
amounts of ordinary household cleaners and janitorial supplies which are not
regulated by any Environmental Laws); and the proposed location(s) and method of
disposal for each Hazardous Material, including, the estimated frequency, and
the proposed contractors or subcontractors. Existing Tenants should attach a
list setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate. 3.    Storage Tanks and
Sumps   

3.1

   Is any above or below ground storage of gasoline, diesel, petroleum, or other
Hazardous Materials in tanks or sumps proposed in, on or about the Premises?
Existing Tenants should describe any such actual or proposed activities.      
Yes [    ]                    No [    ]      
If yes, please explain:                             
                                         
                                         
                                         
                                                              

 

     

 

4.    Waste Management    4.1    Has your company been issued an EPA Hazardous
Waste Generator I.D. Number? Existing Tenants should describe

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

      any additional identification numbers issued since the previous
certificate.       Yes [    ]                    No [    ]    4.2    Has your
company filed a biennial or quarterly reports as a hazardous waste generator?
Existing Tenants should describe any new reports filed.       Yes
[    ]                    No [    ]       If yes, attach a copy of the most
recent report filed. 5.    Wastewater Treatment and Discharge    5.1    Will
your company discharge wastewater or other wastes to:                   
storm drain?                                        sewer?                   
surface water?                                        no wastewater or other
wastes discharged.       Existing Tenants should indicate any actual discharges.
If so, describe the nature of any proposed or actual discharge(s).      

 

     

 

   5.2    Will any such wastewater or waste be treated before discharge?      
Yes [    ]                    No [    ]       If yes, describe the type of
treatment proposed to be conducted. Existing Tenants should describe the actual
treatment conducted.      

 

     

 

6.    Air Discharges    6.1    Do you plan for any air filtration systems or
stacks to be used in your company’s operations in, on or about the Premises that
will discharge into the air; and will such air emissions be monitored? Existing
Tenants should indicate whether or not there are any such air filtration systems
or stacks in use in, on or about the Premises which discharge into the air and
whether such air emissions are being monitored.       Yes
[    ]                    No [    ]       If yes, please describe:  

 

     

 

     

 

   6.2    Do you propose to operate any of the following types of equipment, or
any other equipment requiring an air emissions permit? Existing Tenants should
specify any such equipment being operated in, on or about the Premises.      
             Spray booth(s)                                       
Incinerator(s)                    Dip tank(s)  
                                     Other (Please describe)      
             Drying oven(s)                                        No Equipment
Requiring Air Permits       If yes, please describe:  

 

     

 

     

 

7.    Hazardous Materials Disclosures    7.1    Has your company prepared or
will it be required to prepare a Hazardous Materials management plan
(“Management Plan”) pursuant to Fire Department or other governmental or
regulatory agencies’ requirements? Existing Tenants should indicate whether or
not a Management Plan is required and has been prepared.       Yes
[    ]                    No [    ]       If yes, attach a copy of the
Management Plan. Existing Tenants should attach a copy of any required updates
to the Management Plan.    7.2    Are any of the Hazardous Materials, and in
particular chemicals, proposed to be used in your operations in, on or about the
Premises regulated under Proposition 65? Existing Tenants should indicate
whether or not there are any new Hazardous Materials being so used which are
regulated under Proposition 65.       Yes [    ]                    No [    ]   
   If yes, please explain:  

 

     

 

     

 

8.    Enforcement Actions and Complaints    8.1    With respect to Hazardous
Materials or Environmental Laws, has your company ever been subject to any
agency enforcement actions, administrative orders, or consent decrees or has
your company received requests for information, notice or demand letters, or any
other inquiries regarding its operations? Existing Tenants should indicate
whether or not any such actions, orders or decrees have been, or are in the
process of being, undertaken or if any such requests have been received.      
Yes [    ]                    No [    ]

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

     If yes, describe the actions, orders or decrees and any continuing
compliance obligations imposed as a result of these actions, orders or decrees
and also describe any requests, notices or demands, and attach a copy of all
such documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 27 of the signed Lease Agreement.
                                             
                                         
                                         
                                         
                                                     
                                                                               
                                         
                                         
                                                    8.2   Have there ever been,
or are there now pending, any lawsuits against your company regarding any
environmental or health and safety concerns?         Yes [    ]            No
[    ]         If yes, describe any such lawsuits and attach copies of the
complaint(s), cross-complaint(s), pleadings and all other documents related
thereto as requested by Landlord. Existing Tenants should describe and attach a
copy of any new complaint(s), cross-complaint(s), pleadings and other related
documents not already delivered to Landlord pursuant to the provisions of
Section 27 of the signed Lease Agreement.        
                                                                               
                                         
                                         
                                                     
                                                                               
                                         
                                         
                                                    8.3   Have there been any
problems or complaints from adjacent Tenants, owners or other neighbors at your
company’s current facility with regard to environmental or health and safety
concerns? Existing Tenants should indicate whether or not there have been any
such problems or complaints from adjacent Tenants, owners or other neighbors at,
about or near the Premises.         Yes [    ]            No [    ]         If
yes, please describe. Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement.                                              
                                         
                                         
                                         
                                                     
                                                                               
                                         
                                         
                                                 9.    Permits and Licenses   
   9.1   Attach copies of all Hazardous Materials permits and licenses including
a Transporter Permit number issued to your company with respect to its proposed
operations in, on or about the Premises, including, without limitation, any
wastewater discharge permits, air emissions permits, and use permits or
approvals. Existing Tenants should attach copies of any new permits and licenses
as well as any renewals of permits or licenses previously issued.    The
undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with, and as required
by, Landlord in connection with the evaluation and finalization of a Lease
Agreement and will be attached thereto as an exhibit; (B) that this Hazardous
Materials Disclosure Certificate is being delivered in accordance with, and as
required by, the provisions of Section 27 of the Lease Agreement; and (C) that
Tenant shall have and retain full and complete responsibility and liability with
respect to any of the Hazardous Materials disclosed in the HazMat Certificate
notwithstanding Landlord’s/Tenant’s receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, including,
without limitation, Tenant’s indemnification of the Indemnitees and compliance
with all Environmental Laws, or (b) imposing upon Landlord, directly or
indirectly, any duty or liability with respect to any such Hazardous Materials,
including, without limitation, any duty on Landlord to investigate or otherwise
verify the accuracy of the representations and statements made therein or to
ensure that Tenant is in compliance with all Environmental Laws; (i) the
delivery of such certificate to Landlord and/or Landlord’s acceptance of such
certificate, (ii) Landlord’s review and approval of such certificate, (iii)
Landlord’s failure to obtain such certificate from Tenant at any time, or (iv)
Landlord’s actual or constructive knowledge of the types and quantities of
Hazardous Materials being used, stored, generated, disposed of or transported on
or about the Premises by Tenant or Tenant’s Representatives. Notwithstanding the
foregoing or anything to the contrary contained herein, the undersigned
acknowledges and agrees that Landlord and its partners, lenders and
representatives may, and will, rely upon the statements, representations,
warranties, and certifications made herein and the truthfulness thereof in
entering into the Lease Agreement and the continuance thereof throughout the
term, and any renewals thereof, of the Lease Agreement. I (print name)
                                    , acting with full authority to bind the
(proposed) Tenant and on behalf of the (proposed) Tenant, certify, represent and
warrant that the information contained in this certificate is true and correct.

(Prospective) Tenant:

 

   By: DO NOT SIGN    Title:                                          
                                                            Date:
                                         
                                                           

 

Exhibit E, Page 3



--------------------------------------------------------------------------------

Exhibit F

First Amendment to Lease Agreement

Change of Commencement Date

This First Amendment to Lease Agreement (the “Amendment”) is made and entered
into to be effective as of             , 20    by and between LEGACY PARTNERS I
SAN JOSE, LLC, a Delaware limited liability company (“Landlord”), and
                                        , a
                                         (“Tenant”), with reference to the
following facts:

Recitals

A. Landlord and Tenant have entered into that certain Lease Agreement dated
                    (the “Lease”), for the leasing of certain premises
containing approximately         rentable square feet of space located at
        Baytech Drive, San Jose, California 95134-2302 (the “Premises”) as such
Premises are more fully described in the Lease.

B. Landlord and Tenant wish to amend the Commencement Date of the Lease.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

  1. Recitals: Landlord and Tenant agree that the above recitals are true and
correct.

 

  2. Commencement Date: The Commencement Date of the Lease shall be
                    .

 

  3. Expiration Date: The last day of the Term of the Lease (the “Expiration
Date”) shall be                     .

 

  4. Base Rent: The dates on which the Base Rent will be adjusted are:

 

for the period          to         , the monthly Base Rent shall be $        ;

for the period         to         , the monthly Base Rent shall be $        ;

for the period         to         , the monthly Base Rent shall be $        ;
and

for the period         to         , the monthly Base Rent shall be $        .

5. Effect of Amendment: Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.

6. Definitions: Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meaning set forth in the Lease.

7. Authority: Subject to the provisions of the Lease, this Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
heirs, legal representatives, successors and assigns. Each party hereto and the
persons signing below warrant that the person signing below on such party’s
behalf is authorized to do so and to bind such party to the terms of this
Amendment.

8. The terms and provisions of the Lease are hereby incorporated in this
Amendment.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

Landlord:   Tenant: LEGACY PARTNERS I SAN JOSE, LLC,  

 

a Delaware limited liability company,

Owner

 

 

By:   LEGACY PARTNERS COMMERCIAL, L.P.,   By:   DO NOT SIGN   a California
limited partnership,     (Name)   as Property Manager and Agent for Owner   Its:
 

 

        (Title)   By:   LEGACY PARTNERS COMMERCIAL, INC.,   Date:  

 

    General Partner         By:  

 

  By:   DO NOT SIGN       Hanna Eyal     (Name)     Its:   Senior Vice President
  Its:  

 

      DRE #01178811     (Title)       BL DRE #01464134     Date:  

 

  Date:  

 

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

Exhibit G

Subordination, Non-Disturbance and Attornment Agreement

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

REDWOOD CAPITAL FINANCE COMPANY, LLC

150 California Street, 22nd Floor

San Francisco, CA 94111

Attn:                     

 

 

Space above this line for Recorder’s use.

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made and entered into as of November 22, 2013, by and between REDWOOD CAPITAL
FINANCE COMPANY, LLC a Delaware limited liability company (“Lender”), and
CONTINUUM ELECTRO-OPTICS, INC., a Delaware corporation, and GSI GROUP
CORPORATION, a Michigan corporation (collectively, “Tenant”).

RECITALS:

A. Pursuant to the Loan Agreement (as defined below), Lender has made, or has
agreed to make, a loan (“Loan”) to the owner of the Property, as defined below
(“Borrower”), evidenced by, among other things, a promissory note executed, or
to be executed, by Borrower in favor of Lender in the principal amount of the
Loan (as amended from time to time, the “Note”).

B. The Note and certain other obligations of Borrower under the Loan are, or
will be, secured by, among other things, a Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing executed, to be executed, by Borrower in
favor of Lender (as amended from time to time, the “Deed of Trust”). The Deed of
Trust, is to be recorded or on or about the date of recordation of this
Agreement and encumbers Borrower’s interest in certain real property situated in
City of San Jose, County of Santa Clara, State of California, and more
particularly described on Exhibit A attached hereto (“Property”).

C. Pursuant to the Lease dated November 22, 2013, as the same may be amended
(“Lease”), Tenant leases a portion of the Property (“Premises”). In connection
with the Loan, Borrower and Lender have executed a Loan Agreement (“Loan
Agreement”), and Borrower has executed the other documents and instruments
which, together with the Loan Agreement, are described in the Loan Agreement as
the “Loan Documents.”

D. As a condition to making the Loan, Lender requires that Tenant subordinate
the Lease to the Deed of Trust and the lien thereof, subject to the terms and
conditions of this Agreement, and agree to attorn to Lender as provided below.
Tenant is willing to provide such subordination and attornment on the terms and
conditions contained in this Agreement. Unless otherwise defined herein,
capitalized terms used in this Agreement shall have the same meanings as in the
Lease.

NOW, THEREFORE, for valuable consideration, Tenant and Lender agree as follows:

1. SUBORDINATION. Tenant hereby agrees in favor of Lender:

(a) The rights, interests, lien and charge of Lender under the Deed of Trust and
the other Loan Documents, and all modifications, extensions, renewals or
replacements thereof, as to the Note and all other obligations now or hereafter
secured thereby, including any additional advances thereunder, and all
modifications, extensions, renewals or replacements thereof, shall
unconditionally and at all times be and remain prior and superior with respect
to the Property to the rights, interests, lien and charge of Tenant under the
Lease, and all modifications, extensions, renewals or replacements thereof.
Notwithstanding the foregoing subordination as to any subsequent modifications,
renewals, extensions or replacements of the Deed of Trust, the Note, the other
Loan Documents or the other obligations secured thereby, including any
additional advances thereunder, Tenant agrees to execute, acknowledge and
deliver to Lender from time to time such further subordination and/or other
agreements as Lender may request in order to confirm the continuing priority and
superiority of the Deed of Trust and the other Loan Documents over the Lease;

(b) Lender would not make the Loan without this agreement to subordinate;

(c) This Agreement shall be the whole agreement and only agreement with regard
to the subordination of the Lease to the lien of the Deed of Trust and shall
supersede and cancel, but only insofar as would affect the priority between the
Deed of Trust and the Lease, any prior agreements as to such subordination,
including, without limitation, those provisions, if any, contained in the Lease
which provide for the subordination of the Lease to a deed or deeds of trust or
to a mortgage or mortgages;

(d) Lender, in making disbursements pursuant to the Note, the Deed of Trust or
the Loan Agreements, is under no obligation or duty to, nor has Lender
represented that it will, see to the application of such proceeds by the person
or persons to whom Lender disburses such proceeds, and any application or use of
such proceeds for purposes other than those provided for in such agreement or
agreements shall not defeat this agreement to subordinate in whole or in part;
and

(e) Tenant intentionally and unconditionally waives, relinquishes and
subordinates all of Tenant’s right, title and interest in and to the Property to
the lien of the Deed of Trust and understands that in reliance upon, and in
consideration of, this waiver, relinquishment and subordination, specific loans
and advances are being and will be made by Lender and, as part and parcel
thereof, specific monetary and other obligations are being and will be entered
into which would not be made or entered into but for such reliance upon this
waiver, relinquishment and subordination.

2. NONDISTURBANCE. Lender will not join Tenant as a party in any Foreclosure
(defined below) unless the joinder is necessary or desirable to pursue Lender’s
remedies under the Deed of Trust, and provided that such joinder shall not
result in the termination of the Lease or disturb Tenant’s possession of the
Premises. In the event of a Foreclosure, Lender agrees that the leasehold
interest of Tenant under the Lease shall not be terminated by reason of the
Foreclosure, but rather the Lease shall continue in full force and effect, and
Lender shall recognize and accept Tenant as tenant under the Lease subject to
the provisions of the Lease except as otherwise provided below; provided that,
if Tenant shall then be in default under the Lease beyond any notice, grace or
cure period and such default gives Borrower the right to terminate the Lease, at
Lender’s option, the Lease shall be terminated by reason of the Foreclosure and
Lender shall have no obligation to Tenant under the Lease. As used in this
Agreement, “Foreclosure” means any nonjudicial or judicial foreclosure of the
Deed of Trust, or any deed or other transfer in lieu thereof.

3. ATTORNMENT. In the event of a transfer of Borrower’s interest in the Property
to a Purchaser (as defined below),

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

the Lease shall continue in full force and effect and Tenant agrees to attorn to
the Purchaser as its landlord under the Lease and to be bound by all of the
provisions of the Lease for the balance of the term thereof; provided that the
Purchaser shall not be:

(a) Liable for any act or omission of any Prior Landlord (as defined below) or
subject to any offsets or defenses which Tenant might have against any Prior
Landlord;

(b) Liable for the return of any rental security deposit, or bound by any
payment of rents, additional rents or other sums which Tenant may have paid more
than one month in advance to any Prior Landlord, except to the extent such sums
are actually received by Purchaser;

(c) Bound by any amendment to the Lease made without the prior written consent
of Lender;

(d) Liable for obligations under the Lease or for obligations which first accrue
after Purchaser has sold or otherwise transferred its interest in the Property;

(e) Obligated to install, construct or pay for any tenant or other improvements
or alterations to or on the Premises or Property; bound to restore the Premises
or Property after a casualty for a cost in excess of any insurance proceeds
received by Lender with respect to such casualty; or bound to restore the
Premises or Property after a taking in condemnation for a cost in excess of the
portion of any condemnation award made specifically for that purpose;

(f) Bound by any restriction on competition beyond the Property;

(g) Bound by any notice of termination, cancellation or surrender of the Lease
made without the prior written consent of Lender;

(h) Bound by any option to purchase, right of first offer to purchase or right
of first refusal to purchase with respect to the Property or any portion
thereof;

(i) Liable for the breach of any representation or warranty made by Prior
Landlord in the Lease; or

(j) Liable for any indemnity obligation of Prior Landlord contained in the
Lease, except with respect to the Purchaser’s acts or omissions.

This attornment shall be immediately effective and self-operative, without the
execution of any further instrument, upon Purchaser’s acquisition of Borrower’s
interest in the Property. As used in this Agreement, “Purchaser” means any
transferee, including Lender, of Borrower’s interest in the Property pursuant to
a Foreclosure and the successors and assigns of such transferee, and “Prior
Landlord” means any landlord, including Borrower, under the Lease prior in time
to Purchaser.

4. NOTICE TO TENANT. After written notice is given to Tenant by Lender, that
Borrower is in default under the Loan and that the rentals under the Lease are
required to be paid to Lender pursuant to the terms of the Deed of Trust, Tenant
shall thereafter pay to Lender all rent and all other sums due Borrower under
the Lease.

5. NOTICE TO LENDER AND RIGHT TO CURE. Tenant shall provide written notice to
Lender of any default by Borrower under the Lease or any other act or omission
by Borrower under the Lease which could give Tenant the right to terminate the
Lease and/or abate or make a deduction from amounts payable by Tenant under the
Lease, and Tenant agrees that no notice of termination of the Lease and no
notice of abatement of or deduction from rent shall be effective unless Lender
shall have received written notice of the default, act or omission giving rise
to such termination, abatement or rent deduction and shall have failed to cure
such default, act or omission within thirty (30) days after receipt of such
notice to cure such default, act or omission or if such default, act or omission
cannot be cured within thirty (30) days, shall have failed within thirty
(30) days after receipt of such notice to commence and thereafter diligently
pursue any action necessary to cure such default, act or omission to completion,
including, without limitation, any action to obtain possession of the Property.
Notwithstanding the foregoing, Lender shall have no obligation to cure any such
default, act or omission. Tenant shall give such notice to Lender at its address
set forth below or at such other address as Lender shall specify from time to
time.

6. NOTICES. Any notice or other communication required or permitted to be given
pursuant to the provisions of this Agreement shall either be personally
delivered, sent by registered or certified U.S. mail, return receipt requested,
postage prepaid, or sent by a nationally recognized private courier service, and
shall be addressed to the parties as follows:



 

 

TENANT:

  

Continuum Electro-Optics, Inc.

125 Middlesex Turnpike

Bedford, Massachusetts 01730

Attention: CFO

 

With a copy concurrently to:

 

GSI Group Corporation

125 Middlesex Turnpike

Bedford, Massachusetts 01730

Attention: Frank Genetti

 

And

 

John A. Shetterly, Esq.

127 Magazine Street

Cambridge, Massachusetts 02139-3955

    

LENDER:

  

Redwood Capital Finance Company, LLC

150 California Street, 22nd Floor

San Francisco, California 94111

Attention:                     

  

Any such notice shall be effective upon delivery or attempted delivery.

7. MISCELLANEOUS. This Agreement shall be binding upon and inure to the benefit
of Lender and Tenant and their respective successors and assigns. This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California. This Agreement is the entire agreement of the parties
and supersedes any prior agreement with respect to its subject matter, and no
provision of this Agreement may be waived or modified except in a writing signed
by all parties. If any lawsuit,

 

Exhibit G, Page 2



--------------------------------------------------------------------------------

arbitration or other proceeding is brought under this Agreement, the prevailing
party shall be entitled to recover the reasonable fees and costs of its
attorneys in such proceeding. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, this Agreement shall be construed
without such provision. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same document. Each party represents and
warrants to the other party that this Agreement is a valid and binding agreement
of such party and the person(s) executing this Agreement on their behalf have
the authority to do so.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit G, Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER:     REDWOOD CAPITAL FINANCE COMPANY, LLC,     a Delaware limited
liability company     By  

 

      Title  

 

TENANT:     Continuum, Inc.     a Delaware corporation     By:    

/s/ Robert Buckley

        (Name)     Its:    

Robert Buckley, President

        (Title)     By:    

/s/ Timothy Spinella

        (Name)     Its:    

Timothy Spinella, Treasurer

        (Title)     GSI GROUP CORPORATION,     a Michigan corporation     By:  
 

/s/ Robert Buckley

        (Name)     Its:    

Robert Buckley, Vice President

        (Title)     By:    

/s/ Timothy Spinella

        (Name)     Its:    

Timothy Spinella, Treasurer

        (Title)

 

Exhibit G, Page 4



--------------------------------------------------------------------------------

EXHIBIT A TO SNDA

LEGAL DESCRIPTION OF PROPERTY

Situated in the city of                     , the county of                     
and the state of                      and more particularly described as
follows:

 

Exhibit G, Page 5



--------------------------------------------------------------------------------

NOTARY ACKNOWLEDGMENT

State of California )

   )

County of

   )

On                                          before me,
                                         (here insert name and title of the
officer), personally appeared                             , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                          (Seal)

NOTARY ACKNOWLEDGMENT

State of California )

   )

County of

   )

On                                          before me,
                                         (here insert name and title of the
officer), personally appeared                             , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                          (Seal)

 

Exhibit G, Page 6



--------------------------------------------------------------------------------

NOTARY ACKNOWLEDGMENT

State of California )

   )

County of

   )

On                                          before me,
                                         (here insert name and title of the
officer), personally appeared                             , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                          (Seal)

NOTARY ACKNOWLEDGMENT

State of California )

   )

County of

   )

On                                          before me,
                                         (here insert name and title of the
officer), personally appeared                             , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                          (Seal)

 

Exhibit G, Page 7



--------------------------------------------------------------------------------

NOTARY ACKNOWLEDGMENT

State of California )

   )

County of

   )

On                                          before me,
                                         (here insert name and title of the
officer), personally appeared                             , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                          (Seal)

 

Exhibit G, Page 8



--------------------------------------------------------------------------------

Rider 1

Extension Option

This Rider 1 (the “Rider”) is incorporated as a part of that certain Lease dated
November 22, 2013, by and between LEGACY PARTNERS I SAN JOSE, LLC, a Delaware
limited liability company (“Landlord”), and CONTINUUM ELECTRO-OPTICS, INC., a
Delaware corporation, and GSI GROUP CORPORATION, a Michigan corporation
(collectively, “Tenant”), for the leasing of those certain premises located at
140 Baytech Drive, San Jose, California 95134-2302, as more particularly
described in the Lease (the “Premises”). Any capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed to such terms as
set forth in the Lease.

1. Grant of Extension Option. Subject to the provisions, limitations and
conditions set forth in this Rider, Tenant shall have one (1) option (the
“Extension Option”) to extend the initial Lease Term for three (3) years (the
“Extension Term”).

2. Tenant’s Extension Option Notice. Tenant shall have the right to deliver
written notice to Landlord of its intent to exercise this Extension Option (the
“Extension Option Notice”). If Landlord does not receive the Extension Option
Notice from Tenant on a date which is no earlier than twelve (12) months and no
less than nine (9) months prior to the expiration of the initial Lease Term, all
rights under this Extension Option shall automatically terminate and shall be of
no further force or effect. Upon the proper exercise of this Extension Option,
subject to the provisions, limitations and conditions set forth in this Rider,
the Lease Term shall be extended for the Extension Term.

3. Establishing the Initial Base Rent for the Extension Term. The initial Base
Rent for the Extension Term shall be equal to the then Fair Market Rental Rate,
as hereinafter defined. As used herein, the “Fair Market Rental Rate” payable by
Tenant for the Extension Term shall mean the Base Rent for Class A office and
R&D use for comparable space at which non-equity tenants, as of the commencement
of the lease term for the Extension Term, will be leasing non-sublease,
non-equity, unencumbered space comparable in size, location and quality to the
Premises for a comparable term, which comparable space is located in the
Building and in other comparable first-class buildings in the vicinity of the
Building, taking into consideration all out-of-pocket concessions generally
being granted at such time for such comparable space, including the condition
and value of existing tenant improvements in the Premises. The Fair Market
Rental Rate shall include the periodic rental increases that would be included
for space leased for the period of the Extension Term.

If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Extension Term within thirty (30) days of receipt by Landlord of the
Extension Option Notice for the Extension Term, Landlord and Tenant each, at its
cost and by giving notice to the other party, shall appoint a competent and
impartial commercial real estate broker (hereinafter “broker”) with at least ten
(10) years’ full-time commercial real estate brokerage experience in the
geographical area of the Premises to set the Fair Market Rental Rate for the
space and term at issue. If either Landlord or Tenant does not appoint a broker
within ten (10) days after the other party has given notice of the name of its
broker, the single broker appointed shall be the sole broker and shall
conclusively determine the Fair Market Rental Rate for the Extension Term. If
two (2) brokers are appointed by Landlord and Tenant as stated in this
paragraph, they shall meet promptly and attempt to set the Fair Market Rental
Rate. In addition, if either of the first two (2) brokers fails to submit their
opinion of the Fair Market Rental Rate within the time frames set forth below,
then the single Fair Market Rental Rate submitted shall automatically be the
initial monthly Base Rent for the Extension Term and shall be binding upon
Landlord and Tenant. If the two (2) brokers are unable to agree within ten
(10) days after the second broker has been appointed, they shall attempt to
select a third broker, meeting the qualifications stated in this paragraph
within ten (10) days after the last day the two (2) brokers are given to set the
Fair Market Rental Rate. If the two (2) brokers are unable to agree on the third
broker, either Landlord or Tenant by giving ten (10) days’ written notice to the
other party, can apply to the Presiding Judge of the Superior Court of the
county in which the Premises is located for the selection of a third broker who
meets the qualifications stated in this paragraph. Landlord and Tenant each
shall bear one-half ( 1⁄2) of the cost of appointing the third broker and of
paying the third broker’s fee. The third broker, however selected, shall be a
person who has not previously acted in any capacity for either Landlord or
Tenant. Within fifteen (15) days after the selection of the third broker, the
third broker shall select one of the two Fair Market Rental Rates submitted by
the first two brokers as the Fair Market Rental Rate for the space and term at
issue. The determination of the Fair Market Rental Rate by the third broker
shall be conclusive and binding upon Landlord and Tenant.

Upon determination of the initial monthly Base Rent for the Extension Term in
accordance with the terms outlined above, Landlord and Tenant shall immediately
execute an amendment to the Lease. Such amendment, as the case may be, shall set
forth the initial monthly Base Rent for the Extension Term and the actual
commencement date and expiration date of the Extension Term. Tenant shall have
no other right to extend the Lease Term under this Rider unless Landlord and
Tenant otherwise agree in writing.

4. Condition of Premises for the Extension Term. If Tenant timely and properly
exercises this Extension Option, in strict accordance with the terms contained
herein: Tenant shall accept the Premises in its then “AS-IS” condition and,
accordingly, Landlord shall not be required to perform any additional
improvements to the Premises.

5. Limitations On, and Conditions To, Extension Option. This Extension Option is
personal to Tenant or a Permitted Transferee and may not be assigned,
voluntarily or involuntarily, separate from or as part of the Lease. At
Landlord’s option, all rights of Tenant under this Extension Option shall
terminate and be of no force or effect if any of the following individual events
occur or any combination thereof occur: (1) Tenant has been in default beyond
any applicable cure period at any time during the Lease Term, or is in default
beyond any applicable cure period of any provision of the Lease on the date
Landlord receives the Extension Option Notice; and/or (2) Tenant has assigned
its rights and obligations under all or part of the Lease or Tenant has
subleased all or part of the Premises in a transfer except pursuant to a
Permitted Transfer; and/or (3) Tenant’s financial condition is materially worse
at the time the Extension Option Notice is delivered to Landlord than at the
date of this Lease; and/or (4) Landlord’s lender disapproves the Extension
Option terms; and/or (5) Tenant has failed to exercise properly this Extension
Option in a timely manner in strict accordance with the provisions of this
Rider; and/or (6) Tenant or a Permitted Transferee no longer has possession of
the entire Premises pursuant to the Lease, or if the Lease has been terminated
earlier, pursuant to the terms and provisions of the Lease.

6. Time is of the Essence. Time is of the essence with respect to each and every
time period described in this Rider.

 

Rider 1, Page 1